Exhibit 10.41

 

 

FINAL EXECUTION COPY

 

 

LEASE

 

BETWEEN

 

LEXINGTON LION CLARITA L.P., Landlord

 

AND

 

 

SPECIALTY LABORATORIES, INC., Tenant

 

 

Dated:  March 18, 2004

 

Property:

 

27027 Tourney Road

Santa Clarita, California

 

 

 

--------------------------------------------------------------------------------


 

INDEX

 

ARTICLE 1

PROPERTY AND TERM

 

 

 

 

ARTICLE 2

FIXED RENT AND ADDITIONAL RENT

 

 

 

 

ARTICLE 3

IMPOSITIONS

 

 

 

 

ARTICLE 4

USE OF PROPERTY

 

 

 

 

ARTICLE 5

CONDITION OF PROPERTY, ALTERATIONS AND REPAIRS

 

 

 

 

ARTICLE 6

INSURANCE

 

 

 

 

ARTICLE 7

DAMAGE OR DESTRUCTION

 

 

 

 

ARTICLE 8

CONDEMNATION

 

 

 

 

ARTICLE 9

ASSIGNMENT AND SUBLETTING

 

 

 

 

ARTICLE 10

SUBORDINATION

 

 

 

 

ARTICLE 11

OBLIGATIONS OF TENANT

 

 

 

 

ARTICLE 12

DEFAULT; REMEDIES

 

 

 

 

ARTICLE 13

NO WAIVER

 

 

 

 

ARTICLE 14

ESTOPPEL CERTIFICATE

 

 

 

 

ARTICLE 15

QUIET ENJOYMENT

 

 

 

 

ARTICLE 16

SURRENDER

 

 

 

 

ARTICLE 17

ACCESS

 

 

 

 

ARTICLE 18

ENVIRONMENTAL MATTERS

 

 

 

 

ARTICLE 19

FINANCIAL STATEMENTS

 

 

 

 

ARTICLE 20

MISCELLANEOUS PROVISIONS

 

 

--------------------------------------------------------------------------------


 

ARTICLE 21

SECURITY DEPOSIT

 

 

 

 

ARTICLE 22

MEMORANDUM OF LEASE

 

 

 

 

ARTICLE 23

INITIAL IMPROVEMENTS

 

 

 

 

ARTICLE 24

TENANT’S INITIAL ALTERATIONS

 

 

 

 

ARTICLE 25

ANTENNA INSTALLATION

 

 

 

 

ARTICLE 26

LIMITATION OF LIABILITY

 

 

 

 

ARTICLE 27

EXPANSION PROVISIONS

 

 

 

Exhibits

 

Exhibit “A”

-

Description of the Land

 

 

 

Exhibit “B”

-

Schedule of Removable Personal Property

 

 

 

Exhibit “C”

-

Form of Memorandum of Lease

 

 

 

Exhibit “D”

-

Expansion Area

 

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (the “Lease”) is made as of the 18th day of March, 2004 between
LEXINGTON LION CLARITA L.P., a Delaware limited partnership (“Landlord”), having
an office for the conduct of business c/o Lexington Corporate Properties Trust,
One Penn Plaza, Suite 4015, New York, New York 10119-4015, and SPECIALTY
LABORATORIES, INC., a California corporation (“Tenant”), having an office for
the conduct of business at 2211 Michigan Avenue, Santa Monica, California 90404.

 

W I T N E S S E T H:

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

ARTICLE A

 

CERTAIN LEASE PROVISIONS

 

1.

 

Address for
the Property:

 

27027 Tourney Road, Santa Clarita, California

 

 

 

 

 

2.

 

(a)

Term:

 

(i) An Initial Term commencing on the Commencement Date and expiring on the day
before the Rent Commencement Date.

 

 

 

 

 

 

 

 

 

 

 

(ii) A Primary Term of approximately Twenty (20) years, beginning on the Rent
Commencement Date, and ending on the Expiration Date.

 

 

 

 

 

 

 

 

 

 

 

(iii) Option to Extend Term:  Two (2) renewal options of five (5) years each and
a third renewal option of four (4) years and six (6) months in no event expiring
later than February 28, 2039.

 

 

 

 

 

 

 

 

(b)

Commencement

 

 

 

 

 

Date:

 

March        , 2004

 

 

 

 

 

 

 

 

(c)

Expiration

 

 

 

 

 

Date:

 

Twenty (20) years after the first day in the calendar month in which the Rent
Commencement Date occurs, which shall be August 31, 2024 (subject to adjustment
if the Rent Commencement Date occurs prior to September 1, 2004), unless sooner
terminated or extended pursuant to this Lease.

 

 

 

 

 

3.

 

Fixed Rent

 

 

 

 

During the

 

 

 

--------------------------------------------------------------------------------


 

 

 

Primary Term:

 

$3,562,610 per annum in equal monthly installments of $296,884.17 subject to
adjustment as provided in Sections 2.5 and 2.6.

 

 

 

 

 

4.

 

Use of the
Property:

 

Laboratory testing services, medical testing, clinical trial testing, research
and development, administrative and general office and uses incidental thereto.

 

 

 

 

 

5.

 

Address for
Notice:

 

 

 

 

 

 

 

 

 

For Landlord:

 

Lexington Lion Clarita L.P.

 

 

 

 

c/o Lexington Corporate Properties Trust

 

 

 

 

One Penn Plaza

 

 

 

 

Suite 4015

 

 

 

 

New York, New York 10119-4015

 

 

 

 

Attention: Mr. William N. Cinnamond, Jr.

 

 

 

 

 

 

 

With a copy of

 

 

 

 

any notices of

 

 

 

 

default only, to:

 

Crowe Deegan LLP

 

 

 

 

535 Fifth Avenue, Suite 611

 

 

 

 

New York, New York 10017

 

 

 

 

Attention:  Richard C. Hamlin, Esq.

 

 

 

 

 

 

 

For Tenant:

 

Specialty Laboratories, Inc.

 

 

 

 

2211 Michigan Avenue

 

 

 

 

Santa Monica, California  90404

 

 

 

 

Attention:  General Counsel

 

 

 

 

 

 

 

With a copy of

 

 

 

 

any notices of

 

 

 

 

default only, to:

 

O’Melveny & Myers LLP

 

 

 

 

400 South Hope Street

 

 

 

 

Los Angeles, California 90071

 

 

 

 

Attention:  Christine H. Suh, Esq.

 

--------------------------------------------------------------------------------


 

ARTICLE B

 

CERTAIN DEFINITIONS

 

“Acceptance Date” is defined in Section 23.2(d).

 

“Additional Rent” is defined in Section 2.2.

 

“Alterations” is defined in Section 5.4.

 

“Antenna Equipment” is defined in Section 25.1.

 

“Antenna Premises” is defined in Section 25.1.

 

“Bankruptcy Code” means the provisions of 11 U.S.C. Section 101 et seq. or any
statute of similar purpose or nature as more particularly set forth in
Section 9.10.

 

“Building” means collectively the buildings, building. equipment and
improvements now or hereinafter erected on the Land.

 

“Business Day” is every day which most large banks based in New York, New York
are open for the ordinary conduct of business.

 

“Capitalized Rent” is defined in Section 2.6(c).

 

“Claims” is defined in Section 11.3.

 

“Commencement Date” is defined in Article A, Section 2(b).

 

“Construction Funding Agreement” means that certain agreement dated even date
herewith between Lexington and Tenant having as its subject matter the
completion of construction of the Initial Improvements.

 

“Corporate Transfer” is defined in Section 9.8(b).

 

“Default” means an event has occurred which constitutes an Event of Default or
which, with the giving of notice, the lapse of time or both would constitute an
Event of Default.

 

“Default Rate” means three percent (3%) over the prime reference rate announced
from time to time by Citibank, N.A. in New York, New York, as such prime
reference rate may be adjusted and announced from time to time, or if
unavailable, the parties shall use the prime reference rate for major New York
banks as reported in the Wall Street Journal.

 

“Deficiency” is defined in Section 12.4(c).

 

--------------------------------------------------------------------------------


 

“Environmental Laws” is defined in Section 18.10.

 

“Event of Default” is defined in Section 12.1.

 

“Existing L/C” is defined in Section 21.8.

 

“Expansion” is defined in Section 27.1.

 

“Expansion Area” is defined in Section 27.1.

 

“Expansion Contract” is defined in Section 27.2.

 

“Expansion Notice” is defined in Section 27.1.

 

“Expiration Date is defined in Article A, Section 2(c).

 

“Fixed Rent” is defined in Article A, Section 3.

 

“Hazardous Substances” is defined in Section 18.11.

 

“Impositions” is defined in Section 3.1.

 

“Indemnified Parties” is defined in Section 11.3.

 

“Initial Improvements” means those improvements to the Land constructed and
installed pursuant to the Construction Funding Agreement.

 

“Land” means that certain real property described on Exhibit “A”, attached
hereto and incorporated herein by this reference.

 

“Landlord” is defined in the introductory paragraph to this Lease.

 

“Lease” means this lease made between Landlord, as landlord, and Tenant, as
tenant.

 

“Lease Year” shall mean each twelve month period during the Primary Term and
each Extended Term.  The first Lease Year shall commence on the Rent
Commencement Date and continue until to and include the last day of the calendar
month in which the first anniversary of the Rent Commencement Date occurs,
unless the Rent Commencement Date is on the first day of the month, in which
case it shall end on the day immediately preceding such first anniversary.

 

“Lexington” means Lexington Corporate Properties Trust, a Maryland statutory
real estate investment trust.

 

--------------------------------------------------------------------------------


 

“Mortgage” is defined in Section 3.2.

 

“Mortgagee” is defined in Section 3.2.

 

“Non-Disturbance Agreement” is defined in Section 10.1.

 

“Permanent Improvements” is defined in Section 24.3.

 

“Permitted Encumbrances” is defined in Section 1.1.

 

“Project Close-Out” is defined in Section 2.6(c).

 

“Property” means collectively the Land and the Building.

 

“Remedial Work” is defined in Section 18.7.

 

“Removable Improvements” is defined in Section 24.3.

 

“Rent” is defined in Section 2.3.

 

“Rent Commencement Date” is defined in Section 23.2(e).

 

“Report” is defined in Section 18.1.

 

“Replacement L/C” is defined in Section 21.8.

 

“Replacement Notice” is defined in Section 21.8.

 

“Requirements” is defined in Section 11.1.

 

“Restoration” is defined in Section 7.1.

 

“Sale Agreement” means the Agreement for Sale and Leaseback dated as of
February 11, 2004 between Lexington, as buyer, and Tenant, as seller.

 

“Security Deposit” is defined in Section 21.1.

 

“Substantial Completion Date” is defined in Section 23.2(b).

 

“Subtenant” is defined in Section 9.2.

 

“Tenant” is defined in the introductory paragraph to this Lease.

 

“Tenant Knowledge” is defined in Section 18.13 and Section 20.15.

 

--------------------------------------------------------------------------------


 

“Term” is defined in Article A, Section 2(a).

 

“Third Party” means any third party other than Tenant, Landlord, any affiliate
of Landlord and/or any Mortgagee.

 

“Threshold Amount” is defined in Section 5.4.

 

“Total Project Cost” is defined in Section 2.6(c).

 

“Transfer” is defined in Section 9.1.

 

“Work” is defined in Section 5.5.

 

ARTICLE 1

 

PROPERTY AND TERM

 

Section 1.1. During the Term, Landlord, in consideration of the rents herein
reserved and of the terms, provisions, covenants and agreements on the part of
Tenant to be kept, observed and performed, does hereby lease and demise the
Property unto Tenant, and Tenant does hereby hire and take the Property from
Landlord, subject to each and every matter affecting title to the Property
including, without limitation, all of the following which are in effect as of
the Commencement Date: all easements, rights of way, declarations, covenants,
conditions and restrictions, liens, encumbrances, encroachments, licenses,
notices of pendency, charges, zoning laws, ordinances, regulations, building
codes and other governmental laws, rules and orders affecting the Property, and
other exceptions to Landlord’s title, whether or not the same are of public
record (collectively, “Permitted Encumbrances”).  Tenant covenants and agrees
that it will timely perform all obligations and duties under, and timely comply
with the terms and conditions of,  all Permitted Encumbrances.

 

Section 1.2. Tenant shall lease the Property for the Term, unless sooner
terminated as hereinafter provided or pursuant to law.

 

Section 1.3. (a) Provided there is no then uncured Event of Default, Tenant
shall have the right, at its option, to extend the Term for two (2) additional
five (5) year periods and a third additional period of four (4) years and six
months (each, an “Extension Term”) in the manner, and subject to the conditions,
set forth below. The first Extension Term shall commence on the day after the
Expiration Date and shall expire on the day immediately preceding the fifth
anniversary of the Expiration Date unless the Extension Term shall sooner end
pursuant to any of the terms, covenants or conditions of this Lease or pursuant
to law. The second Extension Term shall commence on the day after the first
Extension Term shall expire and shall expire on the

 

--------------------------------------------------------------------------------


 

fifth anniversary of the day the second Extension Term commenced, unless such
second Extension Term shall sooner end pursuant to any of the terms, covenants
or conditions of this Lease or pursuant to law.  The third Extension Term shall
commence on the day after the second Extension Term expires and shall expire on
the day that is four years and six months later, but in no event later than
February 28, 2039, unless such third Extension Term shall sooner end pursuant to
any of the terms, covenants or conditions of this Lease or pursuant to law. 
Provided this Lease shall then be in full force and effect and there is then no
uncured Event of Default hereunder, Tenant may exercise its option to extend the
Term by giving Landlord written notice of such election no sooner than two (2)
years prior to the Expiration Date or the expiration of the then current
Extension Term, as the case may be, and no later than three hundred sixty five
(365) days prior to the Expiration Date or the expiration of the then current
Extension Term, as the case may be, the time of exercise being of the essence,
and upon the giving of such notice, this Lease and the Term shall be extended
without execution or delivery of any other or further documents, with the same
force and effect as if such Extension Term had originally been included in the
Term and the Expiration Date shall thereupon be deemed to be the last day of
such Extension Term.  Notwithstanding Tenant’s exercise of its option under this
Section 1.3, if there shall then be a uncured Event of Default hereunder as of
the Expiration Date, as such Expiration Date may have been extended, Landlord
shall have the right to cancel such exercise by Tenant, in which event the Term
shall expire on the Expiration Date or the expiration date of the then current
Extension Term, as the case may be and the provisions of this Section 1.3 shall
be deemed null and void and of no further force or effect. Except as provided in
subsections (b) and (c) below, all of the terms, covenants and conditions of
this Lease shall continue in full force and effect during each Extension Term,
including items of Additional Rent which shall remain payable on the terms
herein set forth.  For purposes of this Section 1.3 and notwithstanding anything
to the contrary contained herein, if a Default shall have occurred three (3)
times within the preceding twenty four (24) month period prior to (i) Tenant’s
exercise of any right to extend the Term or (ii) the Expiration Date, as such
Expiration Date may have been extended, then notwithstanding that such Defaults
were cured within the applicable grace periods, Landlord shall have the right to
cancel such exercise by Tenant, in which event the Term shall expire on the
Expiration Date and the provisions of this Section 1.3 shall be deemed null and
void and of no further force or effect.

 

(b) Fixed Rent during each Extension Term shall be equal to one hundred (100%)
percent of the fair market rent (the “Fair Market Rent”) as determined in
accordance with the procedure set forth below.

 

(c) The Fair Market Rent for the purpose of this Section 1.3 shall be determined
in the following manner:

 

(i) The Fair Market Rent shall be the triple “net” rent generally payable in the
market area in which the Property is located for equivalent space in a single
tenant Class A office building of approximately the same quality, size and
condition as the Building, giving due consideration to the quality of the design
of the Building, the condition of the Property as improved, the location of the
Property and the Building, the length of the extended Term, the

 

--------------------------------------------------------------------------------


 

credit-worthiness of the Tenant and all other factors that would be relevant to
a willing landlord and a willing tenant unaffiliated with the Landlord desiring
to enter into a lease of the Property for the Term.  Landlord and Tenant shall
attempt to reach an agreement as to the determination of the Fair Market Rent
within thirty (30) days after the date of Landlord’s receipt of Tenant’s
election to renew the Term of the Lease.  Tenant shall specify the name and
address of its designated appraiser with each election made by Tenant to extend
the Term of this Lease pursuant to Section 1.3(a). If, within thirty (30) days
after Landlord’s receipt of Tenant’s election to renew the Term of the Lease,
the parties have not agreed upon the Fair Market Rent, Landlord shall thereafter
give written notice to Tenant specifying the name and address of its designated
appraiser. Such two appraisers shall, within thirty (30) days after the
designation of the Landlord’s appraiser, each make their determination of the
Fair Market Rent in writing and simultaneously shall give written notice thereof
to each other and to Landlord and Tenant. Such two appraisers shall have twenty
(20) days after the receipt of notice of each other’s determinations to confer
with each other and to attempt to reach agreement as to the determination of the
Fair Market Rent. If such appraisers shall fail to concur as to such
determination within said twenty (20) day period, they shall give written notice
thereof to Landlord and Tenant and shall immediately designate a third
appraiser. If the two appraisers shall fail to agree upon the designation of
such third appraiser within five (5) days after said twenty (20) day period,
they or either of them shall give written notice of such failure to agree to
Landlord and Tenant and, if Landlord and Tenant fail to agree upon the selection
of such third appraiser within five (5) days after the appraisers appointed by
the Landlord and Tenant give notice as aforesaid, then either party on behalf of
both may apply to the American Arbitration Association or any successor thereto,
or on its failure, refusal, or inability to act, to a court of competent
jurisdiction, for the designation of such third appraiser.

 

(ii) All appraisers shall be independent MAI real estate appraisers who shall
have had at least fifteen (15) years’ continuous experience in the business of
appraising leased real estate in the metropolitan area in which the Property is
located.

 

(iii) The third appraiser shall conduct such investigations as he or she may
deem appropriate and shall, within twenty (20) days after the date of his or her
designation, make an independent determination of the Fair Market Rent.

 

(iv) If none of the determinations of the appraisers varies from the mean of the
determinations of the other appraisers by more than ten percent (10%), the mean
of the determinations of the three appraisers shall be the Fair Market Rent. 
If, on the other hand, the determination of any single appraiser varies from the
mean of the determinations of the other two appraisers by more than ten percent
(10%), the mean of the determination of the two appraisers whose determinations
are closest shall be the Fair Market Rent.

 

(v) The determination of the appraisers, as provided above, shall be conclusive
upon Landlord and Tenant and shall have the same force and effect as a judgment
made in a court of competent jurisdiction.

 

--------------------------------------------------------------------------------


 

(vi) Each party shall pay fees, costs and expenses of the appraiser selected by
it and its own counsel fees and one-half (1/2) of all other expenses and fees of
any such appraisal, including, but not limited to, the fees, costs and expenses
of the third appraiser.

 

(d)           If for any reason the Fair Market Rent for an Extension Term has
not been determined by the first day of that Extension Term (“the Extension Term
Commencement Date”), then, until such Fair Market Rent has been determined in
accordance herewith, Tenant shall continue to pay Fixed Rent at the rate in
effect at the end of the previous Term.  Commencing on the first day of the
first calendar month following determination of the Fair Market Rent, Tenant
shall pay Fixed Rent in the amount of the Fair Market Rent.  Also, on the first
day of the first calendar month following the determination of the Fair Market
Rent, Tenant also shall pay Landlord a lump sum equal to the increase in the
Fixed Rent for that Extension Term over the Fixed Rent for the previous Term,
multiplied by the number of months that have elapsed since the Extension Term
Commencement Date.

 

ARTICLE 2

 

FIXED RENT AND ADDITIONAL RENT

 

Section 2.1. Tenant shall pay to Landlord as Fixed Rent for the Property during
the (a) Primary Term the amounts stated in Article A, Section 3, subject to
adjustment pursuant to Sections 2.5 and 2.6 and (b) each Extension Term the
amounts determined in accordance with Section 1.3(b). Fixed Rent shall be
payable in equal monthly installments in advance on the first day of each and
every month during the Term, without previous demand therefor and without offset
or deduction of any kind whatsoever.  Notwithstanding the foregoing, Tenant
shall pay the partial month’s installment of Fixed Rent (with respect to the
remaining days of the month in which Rent Commencement Date occurs) on the Rent
Commencement Date.

 

Section 2.2. Except as otherwise provided in the Construction Funding Agreement,
Tenant shall also pay and discharge as additional rent (the “Additional Rent”)
all other amounts, liabilities and obligations of whatsoever nature relating to
the Property, including, without limitation, all Impositions (as defined in
Section 3.1) arising under any declarations, easements, restrictions, or other
similar agreements affecting the Property or any adjoining property thereto, and
all interest and penalties that may accrue thereon in the event of Tenant’s
failure to pay such amounts when due, and all damages, costs and expenses which
Landlord may incur by reason of any default of Tenant or failure on Tenant’s
part to comply with the terms of this Lease, all of which Tenant hereby agrees
to pay upon demand or as is otherwise provided herein.  Upon any failure by
Tenant to pay any of the Additional Rent, Landlord shall have all legal,
equitable and contractual rights, powers and remedies provided either in this
Lease or by statute or otherwise in the case of nonpayment of the Fixed Rent. 
The term Additional Rent shall be deemed rent for all purposes hereunder.

 

--------------------------------------------------------------------------------


 

Section 2.3. The term “Rent” shall mean all Fixed Rent and all Additional Rent. 
All Rent payable to Landlord hereunder shall be made payable to Landlord and
sent to Landlord’s address set forth in Article A, or to such other person or
persons or at such other place as may be designated by notice from Landlord to
Tenant made in accordance with Section 20.8, from time to time, and shall be
made in United States currency which shall be legal tender for all debts, public
and private.  At Landlord’s request, Rent shall be payable when due by wire
transfer of immediately available funds to an account designated from time to
time by Landlord.  Notwithstanding the foregoing, Impositions shall be payable
to the parties to whom they are due, except as otherwise provided herein.

 

Section 2.4. This Lease shall be deemed and construed to be a “net lease”, and
Tenant shall pay to Landlord, absolutely net throughout the Term, the Rent, free
of any charges, assessments, impositions or deductions of any kind and without
abatement, deduction or set-off whatsoever, except as otherwise expressly
provided herein.  Under no circumstances or conditions, whether now existing or
hereafter arising, or whether beyond the present contemplation of the parties,
shall Landlord be expected or required to make any payment of any kind
whatsoever or be under any other obligation or liability hereunder, except as
herein otherwise expressly set forth.  Tenant shall pay all costs, expenses and
charges of every kind and nature relating to the Property, except debt service
on any Mortgage or any other indebtedness of Landlord, which may arise or become
due or payable prior to, during or after (but attributable to a period falling
prior to or within) the Term, as may be extended.  Except as otherwise
specifically provided in this Lease, Tenant’s obligation to pay Rent hereunder
shall not terminate prior to the date definitely fixed for the expiration of the
Term (as may be extended) notwithstanding the exercise by Landlord of any or all
of its rights under Article 12 hereof or otherwise, and the obligations of
Tenant hereunder shall not be affected (except as is otherwise specifically
provided herein to the contrary) by reason of: any damage to or destruction of
the Property or any part thereof, any taking of the Property or any part thereof
or interest therein by condemnation or otherwise, any prohibition, limitation,
restriction or prevention of Tenant’s use, occupancy or enjoyment of the
Property or any part thereof, or any interference with such use, occupancy or
enjoyment by any person or for any reason, any matter affecting title to the
Property any eviction by paramount title or otherwise, any default by Landlord
hereunder, the impossibility, impracticability or illegality of performance by
Landlord, Tenant or both, any action of any governmental authority, Tenant’s
acquisition of ownership of all or part of the Property (unless this Lease shall
be terminated by a writing signed by all persons, including any mortgagee,
having an interest in the Property), any breach of warranty or
misrepresentation, or any other cause whether similar or dissimilar to the
foregoing and whether or not Tenant shall, have notice or knowledge hereof and
whether or not such cause shall now be foreseeable.  The parties intend that the
obligations of Tenant under this Lease shall be separate and independent
covenants and agreements and shall continue unaffected unless such obligations
have modified or terminated pursuant to an express provision of this Lease.

 

Section 2.5.  Upon completion of the Initial Improvements, Landlord and Tenant
will confirm whether any adjustment to the Fixed Rent provided for in Article A,
Section 3 is required pursuant to the Construction Funding Agreement by means of
amendment to this Lease (the “First Lease Amendment”).  In addition to
confirming the annual and monthly Fixed Rent

 

--------------------------------------------------------------------------------


 

for the first five years of the Primary Term, the First Lease Amendment shall
confirm the Rent Commencement Date and the Expiration Date of the Primary Term.

 

Section 2.6. (a) The Fixed Rent shall be adjusted on the fifth anniversary of
the Rent Commencement Date as follows:

 

(i) Monthly Fixed Rent for Lease Years 6 through 10 inclusive of the Primary
Term shall be an amount equal to the Capitalized Rent,

 

(ii)  Fixed Rent for Lease Years 6 through 10 inclusive of the Primary Term
shall be estimated by Landlord at least sixty (60) days prior to the first day
of the sixth Lease Year.  The parties shall execute a memorandum confirming the
new amount of Fixed Rent on or before the first day of the sixth Lease Year.

 

(b) On the first day of the eleventh and the sixteenth Lease Years of the
Primary Term, the Fixed Rent for the next five (5) Lease Years shall be
increased by the product of  (i) the Fixed Rent for the preceding year and (ii)
ten (10%) percent.

 

(c) Definitions.  For purposes of this Section 2.6, the following terms apply:

 

(i)  “Capitalized Rent” means the amount necessary to fully amortize the Total
Project Cost over 15 years at an interest rate equal to the sum of the then
interpolated 15 year U.S. Treasury Bonds and 75 basis points.

 

(ii)  “Project Close-Out” is the first date following that (aa) all contractors,
subcontractors, suppliers, and others who supplied labor or materials for the
construction of the Initial Improvements have been paid in full; (bb) all
conditions required for the occurrence of the Acceptance Date have been
satisfied; and (cc) all punch list items have been completed.

 

(iii) “Total Project Cost” shall mean without duplication all amounts advanced
by Landlord pursuant to Paragraphs 2 and 4 of the Construction Funding
Agreement, including, without limitation, the sum of (A) the Closing Funds ( as
such term is defined in the Construction Funding Agreement) paid by Landlord
pursuant to the Sale Agreement plus (B) all amounts advanced by Landlord to
complete construction of the Initial Improvements, including hard costs and soft
costs incurred by Landlord through Project Close-Out to construct the Initial
Improvements and related paving, landscaping and utility lines in accordance
with, and as funded pursuant to, the Construction Funding Agreement and as
separately funded by Landlord.  Total Project Cost shall also include all
direct, actual costs incurred by Landlord as a result of the Acceptance Date not
being achieved by the applicable date set forth in the Construction Funding
Agreement, unless such delay is caused by a breach of the Lease by Landlord or
the Construction Funding Agreement by Lexington.

 

Section 2.7.  If Tenant shall fail to make payment of any installment off Fixed
Rent or Additional Rent payable to Landlord hereunder within five (5) business
days from the date upon which the same shall first have been due hereunder then
and in each such event Tenant

 

--------------------------------------------------------------------------------


 

shall pay Landlord on demand, in addition to the installment or other payment
due, as Additional Rent hereunder, a late payment fee to compensate Landlord for
legal, accounting and other expenses incurred by Landlord in administering the
delinquent account by reason of such late payment an additional sum of five (5%)
percent of the amount due as a late charge.  For the purposes of this
Section 2.7, payments shall be deemed made upon the date of actual receipt by
Landlord at the place specified in or pursuant to Article A, Section 5 hereof. 
The late payment fee required to be paid by Tenant pursuant to this Section 2.7
shall be in addition to all other rights and remedies provided herein or by Law
to Landlord for such nonpayment.

 

ARTICLE 3

 

IMPOSITIONS

 

Section 3.1.  From and after the Commencement Date and throughout the Term,
Tenant shall pay and discharge not later than fifteen (15) days before any fine,
penalty, interest or cost may be added thereto for the non-payment thereof, all
taxes, assessments, water rents, sewer rents and charges, duties, impositions,
license and permit fees, charges for public utilities of any kind, all common
area maintenance charges and other payments due under all Permitted
Encumbrances, payments and other charges of every kind and nature whatsoever,
foreseen or unforeseen, general or special, in said categories, together with
any interest or penalties imposed upon the late payment thereof, which, pursuant
to past, present or future law, during, prior to or after (but attributable to a
period falling prior to or within) the Term, shall have been or shall be levied,
charged, assessed, imposed upon or become due and payable out of or for or have
become a lien on the Property or any part thereof, any improvements or personal
property in or on the Property, the Rents and income payable by Tenant or on
account of any use of the Property and such franchises as may be appurtenant to
the use and occupation of the Property (all of the foregoing being hereinafter
referred to as “Impositions”). Tenant shall submit to Landlord the proper and
sufficient receipts or other evidence of payment and discharge of the same
promptly after payment thereof.  If any Impositions are not paid when due under
this Lease, Landlord shall have the right but shall not be obligated to pay the
same, provided Tenant does not contest the same as herein provided.  If Landlord
shall make such payment, Landlord shall thereupon be entitled to repayment by
Tenant on demand as Additional Rent hereunder.

 

Section 3.2. Tenant shall have the right to protest and contest any Impositions
imposed against the Property or any part thereof, provided (a) the same is done
at Tenant’s sole cost and expense, (b) nonpayment will not subject the Property
or any part thereof to sale or other liability by reason of such nonpayment, and
(c) such contest shall not subject Landlord or the holder (the “Mortgagee”) of
any mortgage or deed of trust (a “Mortgage”) encumbering all or any part of the
Property to the risk of any criminal or civil liability.

 

Section 3.3. To the extent permitted by law, Tenant shall have the right to
apply for the conversion of any Impositions to make the same payable in annual
installments over a period of years, and upon such conversion Tenant shall pay
and discharge said annual installments as they shall become due and payable. 
Tenant shall pay all such deferred installments prior to the expiration or
sooner termination of the Term, notwithstanding that such

 

--------------------------------------------------------------------------------


 

installments shall not then be due and payable; provided, however, that any
Impositions other than one converted by Tenant so as to be payable in annual
installments as aforesaid relating to a fiscal period of the taxing authority, a
part of which is included in a period of time after the Expiration Date, shall
(whether or not such Impositions shall be assessed, levied, confirmed, imposed
or become payable, during the Term) be adjusted between Landlord and Tenant as
of the Expiration Date, so that Landlord shall pay that portion of such
Impositions which relate to that part of such fiscal period included in the
period of time after the Expiration Date, and Tenant shall pay the remainder
thereof.

 

Section 3.4. If at any time during the Term, a tax or excise on Rents or other
tax, however described, is levied or assessed with respect to the Rent or any
part thereof (as opposed to the income of Landlord) or against Landlord as a
substitute in whole or in part for any Impositions theretofore payable by
Tenant, Tenant shall pay and discharge such tax or excise on Rents or other tax
before it becomes delinquent, and the same shall be deemed to be an Imposition
levied against the Property.

 

Section 3.5. Except as set forth in Section 3.4 above, Tenant shall not be
obligated to pay any franchise, excise, corporate, estate, inheritance,
succession, capital, levy or transfer tax of Landlord or any income, profits or
revenue tax upon the income of Landlord.

 

Section 3.6. In the event that Landlord is required pursuant to the terms of any
Mortgage to make monthly or other tax escrow payments to any Mortgagee, or a
Default occurs, Tenant agrees that, on demand made by Landlord, it shall: (a)
deposit with Mortgagee (but not with Landlord), on the day of demand and on the
same day each month thereafter until thirty (30) days prior to the date when the
next installment of impositions is due to the authority or other person to whom
the same is paid, an amount equal to said next installment of Impositions
divided by the number of months over which such deposits are to be made; and (b)
thereafter during the Term deposit with Mortgagee (but not Landlord) an amount
each month estimated by Mortgagee to be adequate to create a fund which, as each
succeeding installment of Impositions becomes due, will be sufficient, thirty
(30) days prior to such due date, to pay such installment in full.  If at any
time the amount of any Imposition is increased or Mortgagee believes that it
will be, said monthly deposits shall be increased upon demand by Mortgagee so
that, thirty (30) days prior to the due date for each installment of
Impositions, there will be deposits on hand with Mortgagee (but not Landlord)
sufficient to pay such installments in full.  To the extent permitted by
applicable law, Mortgagee shall not be required to deposit any such amounts in
an interest bearing account.  For the purpose of determining whether Mortgagee
has on hand sufficient moneys to pay any particular Imposition at least thirty
(30) days prior to the due date therefor, deposits for each category of
Imposition shall be treated separately, it being the intention that Mortgagee
shall not be obligated to use moneys deposited for the payment of an item not
yet due and payable to the payment of an item that is due and payable. 
Notwithstanding the foregoing, it is understood and agreed that to the extent
permitted by applicable law, deposits provided for hereunder may be held by
Mortgagee in a single bank account and commingled with other funds of
Mortgagee.  Upon a transfer of the Property, the transferor shall be deemed to
be released from all liability with respect to the deposits made hereunder to
the extent that the transferor has transferred deposits of Impositions made
hereunder to the transferee and Tenant agrees to look to

 

--------------------------------------------------------------------------------


 

the transferee solely with respect thereto, and the provisions hereof shall
apply to each successive transfer of the said deposits.  At such time as any
Mortgage is released as a lien on the Property, any deposit made hereunder shall
be transferred to a new Mortgagee, or if there is no Mortgage, to Landlord to be
returned to Tenant.

 

Section 3.7.   Landlord shall not be required to join in any proceedings
referred to in this Article unless the provisions of any law, rule or regulation
at the time in effect shall require that such proceedings be brought by and/or
in the name of Landlord, in which event, Landlord, at Tenant’s sole risk and
expense, shall join and cooperate in such proceedings or permit the same to be
brought in its name but shall not be liable for the payment of any costs or
expenses in connection with any such proceedings.

 

Section 3.8.  Notwithstanding anything to the contrary contained in this Lease,
in the event that, at any time during the first five (5) years of the Primary
Term, any sale (other than a foreclosure sale) of the Property or any portion
thereof or Building (if the Property is parcelized) is consummated other than
pursuant to Article 27 hereof, and as a result thereof, and to the extent that
in connection therewith, the Property or Building, as applicable, is reassessed
(the “Reassessment”) for real estate tax purposes by the appropriate
governmental authority pursuant to the terms of Proposition 13, then the terms
of this Section 3.8 shall apply to such Reassessment of the Property or
Building, as applicable.

 

(a)           For purposes of this Section 3.8 , the term “Tax Increase” shall
mean that portion of the Impositions, as calculated immediately following the
Reassessment, which is attributable solely to the Reassessment.

 

(b)           During the first five (5) years of the Primary Term, Tenant shall
not be obligated to pay any portion of the Tax Increase.

 

(c)           The amount of Impositions which Tenant is not obligated to pay or
will not be obligated to pay during the Term in connection with a particular
Reassessment pursuant to the terms of this Section 3.8 shall be sometimes
referred to hereafter as a “Proposition 13 Protection Amount.”  If the
occurrence of a Reassessment is reasonably forseeable by Landlord and the
Proposition 13 Protection Amount attributable to such Reassessment can be
reasonably quantified or estimated for each year commencing with the year in
which the Reassessment will occur, the terms of this Section 3.8(c) shall apply
to each such Reassessment.  Upon notice to Tenant, Landlord shall have the right
to purchase the Proposition 13 Protection Amount relating to the applicable
Reassessment (the “Applicable Reassessment”), at any time during the first five
(5) years of the Primary Term, by paying to Tenant an amount equal to the
“Proposition 13 Purchase Price,” as that term is defined below.  As used herein,
“Proposition 13 Purchase Price” shall mean the present value of the Propsition
13 Protection Amount remaining during the first five (5) years of the Primary
Term, as of the date of payment of the Proposition 13 Purchase Price by
Landlord.  Such present value shall be calculated (i) by using the portion of
the Proposition 13 Protection Amount attributable to each remaining year (as
though the portion of such Proposition 13 Protection Amount benefitted Tenant at
the end of each year), as the amounts to be discounted, and (ii) by using
discount rates for each amount to

 

--------------------------------------------------------------------------------


 

be discounted equal to (A) the average rates of yield for United States Treasury
Obligations with maturity dates as close as reasonably possible to the end of
each year during which the portions of the Proposition 13 Protection Amount
would have benefitted Tenant, which rates shall be those in effect as of
Landlord’s exercise of its right to purchase, as set forth in this
Section 3.8(c), plus (B) two percent (2%) per annum.  Upon such payment of the
Proposition 13 Purchase Price, the provisions of Section 3.8(b) of this Lease
shall not apply to any Tax Increase attributable to the Applicable
Reassessment.  Since Landlord is estimating the Proposition 13 Purchase Price
because a Reassessment has not yet occurred, then when such Reassessment occurs,
if Landlord has underestimated the Proposition 13 Purchase Price, then upon
notice by Landlord to Tenant, Tenant’s Fixed Rent next due shall be credited
with the amount of such underestimation, and if Landlord overestimates the
Proposition 13 Purchase Price, then upon notice by Landlord to Tenant Fixed Rent
next due shall be increased by the amount of the overestimation.

 

Section 3.9. The provisions of this Article 3 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 4

 

USE OF PROPERTY

 

Section 4.1. The Property may be used and occupied only for the purposes set
forth in Article A, Section 4.  Tenant shall not create or suffer to exist any
public or private nuisance, hazardous or illegal condition or waste on or with
respect to the Property.

 

Section 4.2. Tenant hereby represents and warrants to Landlord that all
necessary certificates of occupancy, permits, licenses and consents from any or
all appropriate governmental authorities have been obtained by or on behalf of
Tenant or will be obtained prior to the Rent Commencement Date and are or will
be prior to the Rent Commencement Date in full force and effect as may be
required by law for Tenant to occupy the Property and conduct business thereon.

 

ARTICLE 5

 

CONDITION OF PROPERTY, ALTERATIONS AND REPAIRS

 

Section 5.1. Tenant has examined the Property, is familiar with the physical
condition, expenses, operation and maintenance, zoning, status of title and use
that may be made of the Property and every other matter or thing affecting or
related to the Property, and is leasing the same in its “As Is” condition,
subject to Landlord’s obligations pursuant to Article 23.  Landlord has not made
and does not make any representations or warranties whatsoever with respect to
the Property or otherwise with respect to this Lease.  Tenant assumes all risks
resulting from any defects (patent or latent) in the Property or from any
failure of the same to comply with

 

--------------------------------------------------------------------------------


 

any governmental law or regulation applicable to the Property or the uses or
purposes for which the same may be occupied.

 

Section 5.2. During the Primary Term and each Extended Term, at Tenant’s sole
cost and expense, Tenant shall keep the Property and the adjoining sidewalks and
curbs, if any, clean and in good condition and repair, free of accumulations of
dirt, rubbish, snow and ice, and Tenant shall make all repairs and replacements,
structural and non-structural, foreseen and unforeseen, and shall perform all
maintenance, necessary to maintain the Property and any sidewalks and curbs
adjacent thereto in good condition and repair.  When used in this Section 5.2,
the term “repairs” shall include all necessary additions, alterations,
improvements, replacements, renewals and substitutions.  All repairs made by
Tenant shall be not less than equal in quality and class to the original
Alteration and shall be made in compliance with all Requirements (hereinafter
defined).  Except as provided in Article 23,  Landlord shall not be required to
furnish any services or facilities or to make any repairs or alterations to the
Property, and Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Property, and all costs and expenses incidental thereto.

 

Section 5.3. Except as provided in Article 23, Landlord shall not be responsible
for the cost of any alterations of or repairs to the Property of any nature
whatsoever, structural or otherwise, whether or not now in the contemplation of
the parties.  To the extent not prohibited by law, Tenant hereby waives and
releases all rights now or hereinafter conferred by statute or otherwise which
would have the effect of limiting or modifying any of the provisions of this
Article 5.

 

Section 5.4. Tenant shall have the right at any time and from time to time
during the Term to make, at its sole cost and expense, changes, alterations,
additions or improvements (collectively, “Alterations”) in or to the Property
subject, in each case, to all of the following:

 

(a)  No Alteration other than in connection with Tenant’s initial build-out of
the Property shall be undertaken except after fifteen (15) days’ prior notice to
Landlord, provided that no such notice shall be required with respect to any
nonstructural Alteration involving an estimated cost of less than the Threshold
Amount (hereinafter defined) (as estimated by a licensed architect or engineer
reasonably approved by Landlord) or involving an actual cost (based on a lump
sum or guaranteed maximum price contract) less than the Threshold Amount.

 

(b)  No structural Alteration, and no other Alteration involving an estimated
cost of more than the Threshold Amount other than in connection with Tenant’s
initial build-out of the Property (as estimated by a licensed architect or
engineer reasonably approved by Landlord) shall be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
delayed or conditioned.  Notwithstanding the foregoing, Tenant may make
Alterations consisting of normal painting, carpeting, wall coverings,
installation, removal or reconfiguration of cubicles, demountable wall
partitions or other similar office installations and office decorations without
Landlord’s prior written consent.

 

--------------------------------------------------------------------------------


 

(c)  Any Alteration when completed shall be of such a character as not to reduce
the value of the Property below its value immediately before such Alteration.

 

(d)  No Alteration shall be performed by Tenant if the same would materially
reduce the cubic content of the usable area of the Building, or weaken,
temporarily or permanently, the structure of the Building or any part thereof,
or impair any zoning or materially impair other amenities of the Property.

 

(e)  The reasonable cost and expense of Landlord’s, and the cost and expense of
Mortgagee’s review of any plans and specifications required to be furnished
pursuant to Section 5.5 below shall be paid by Tenant to Landlord, within ten
(10) days after demand, or, at the option of Landlord, as Additional Rent.

 

(f)  For purposes of Sections 5.4  and 5.5,the “Threshold Amount” shall mean an
amount equal to $200,000, exclusive of equipment.   For purposes of determining
the Threshold Amount, an Alteration shall include any series of related
improvements (exclusive of equipment) whose cost, in the aggregate equals or
exceeds $200,000.

 

(g)  The provisions and conditions of Section 5.5 shall apply to any work
performed by Tenant under this Article, other than in connection with Tenant’s
initial build-out of the Property.

 

Section 5.5. Tenant agrees that all Alterations, repairs, Restoration and other
work that Tenant shall be required or permitted to do under the provisions of
this Lease (each hereinafter called the “Work”) shall be (i) performed in a
first-class, workmanlike manner, and in accordance with all Requirements, as
well as any plans and specifications therefor which shall have been approved by
Landlord to the extent that such approval is required hereunder, (ii) commenced
and completed promptly and (iii) done in accordance with all of the following
terms and conditions:

 

(a)           If the Work shall (i) involve any structural repair, Alterations,
Restoration or other Work, or (ii) cost in excess of the Threshold Amount, then
the Work shall not be commenced until detailed plans and specifications
(including layout, architectural, mechanical and structural drawings), prepared
by a licensed architect or engineer reasonably approved by Landlord shall have
been submitted to and approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(b)           All Work shall be commenced only after all required municipal and
other governmental permits, authorizations and approvals shall have been
obtained by Tenant, at its own cost and expense, and true and complete copies of
the originals thereof delivered to Landlord.  Landlord will, on Tenant’s written
request, promptly execute any documents necessary to be signed by Landlord to
obtain any such permits, authorizations and approvals, provided that Tenant
shall bear any expense or liability of Landlord in connection therewith.

 

--------------------------------------------------------------------------------


 

(c)           No Work (excluding installation of laboratory equipment) costing
more than $200,000.00 shall be undertaken except under the supervision of a
licensed architect or engineer approved by Landlord, which approval shall not be
unreasonably withheld.

 

(d)           If the Work (excluding installation of laboratory equipment) will
cost more than the $750,000.00 (as estimated in writing by a licensed architect
or engineer reasonably approved by Landlord or based upon the actual cost of the
Work (based on a lump sum or guaranteed maximum price contract for the Work), it
shall not be commenced until Tenant shall have obtained from its general
contractor and delivered to Landlord, a performance bond and a labor and
materials payment bond (issued by a corporate surety licensed to do business in
the state in which the Property is located and reasonably satisfactory to
Landlord), each in an amount equal to the estimated cost of such Work and in
form otherwise reasonably satisfactory to Landlord.

 

(e)           Subject to Tenant’s contest rights pursuant to Section 11.4, the
cost of all Work shall be paid promptly so that the Property and Tenant’s
leasehold estate therein shall at all times be free from (i) liens for labor or
materials supplied or claimed to have been supplied to the Property or Tenant,
and (ii) chattel mortgages, conditional sales contracts, title retention
agreements, security interests and agreements, and financing agreements and
statements.

 

(f)            At all times when any Work is in progress, Tenant shall maintain
or cause to be maintained with such companies and for such periods as Landlord
may require (i) workmen’s compensation insurance covering all persons employed
in connection with the Work, in an amount at least equal to the minimum amount
of such insurance required by law; and (ii) for the mutual protection of
Landlord, Tenant and any Mortgagee, (1) builder’s risk insurance, completed
value form, covering all physical loss, in an amount reasonable satisfactory to
Landlord, and (2) commercial general liability insurance against all hazards,
with limits for bodily injury or death to any one person, for bodily injury or
death to any number of persons in respect of any one accident or occurrence, and
for Property damage in respect of one accident or occurrence in such amounts as
Landlord may reasonably require.  Such commercial general liability insurance
may be satisfied by the insurance required under Section 6.1(a), but may be
effected by an endorsement, if obtainable, upon the insurance policy referred to
in said Section. The provisions and conditions of Article 6 hereof shall apply
to any insurance which Tenant shall be required to maintain or cause to be
maintained under this subsection.

 

(g)           Upon completion of any Work, Tenant, at Tenant’s expense, shall
obtain certificates of final approval of such Work required by any governmental
or quasi-governmental authority and shall furnish Landlord with copies thereof,
together with “as-built” plans and specifications for such Work (if the Work
undertaken by Tenant required the filing of any plans with any governmental
authority).

 

(h)           The conditions of Section 5.4 shall have been complied with, to
the extent applicable to the Work.

 

--------------------------------------------------------------------------------


 

Section 5.6. Any Work shall be subject to inspection at any reasonable time and
from time to time and when accompanied by a representative of Tenant (except in
the event of an emergency), by Landlord, its architect and Mortgagee, or their
duly authorized representatives, and if Landlord’s architect or Mortgagee upon
any such inspection shall be of the opinion, which opinion shall not be
unreasonable, that the Work is not being performed substantially in accordance
with the provisions of this Article 5 or the plans and specifications, or that
any of the materials or Workmanship are not first-class or are unsound or
improper, Tenant shall correct any such failure and shall replace any unsound or
improper materials or workmanship.

 

Section 5.7. For purposes of this Lease, the word “structural” when used in
connection with any Work shall mean Work affecting the load bearing walls,
support beams, structural components of the roof, any replacement of the roof
(whether or not of structural components), foundation of the Building or that
affects the proper functioning of the Building’s mechanical, electrical,
sanitary, plumbing, heating, air-conditioning, ventilating, utility or any other
service systems.

 

Section 5.8. All fixtures, structures and other improvements other than trade
fixtures (including, without limitation, process equipment and compressors)
de-mountable wall partitions, Tenant’s generator, and those items listed on
Exhibit “B”, installed in or upon the Property at any time during the Term shall
become the property of Landlord and shall remain upon and be surrendered with
the Property.  Prior to the commencement of any Work, Landlord will, upon
written request by Tenant, notify Tenant whether Landlord will require such Work
to be removed from the Property prior to the Expiration Date or earlier
termination of this Lease.  If Tenant fails to request such determination at the
time of any such Work, Landlord may notify Tenant no later than one hundred
twenty (120) days prior to the Expiration Date, that Landlord elects to have the
same removed by the Expiration Date at Tenant’s expense.  All property permitted
or required to be removed by Tenant at the end of the Term remaining in the
Property after Tenant’s removal shall be deemed transferred and assigned to
Landlord and may, at the election of Landlord, either be retained as Landlord’s
property or may be removed from the Property by Landlord at Tenant’s expense.
Tenant shall be responsible for, and shall reimburse Landlord within three(3)
business days after written demand therefor, any damage to the Property caused
in whole or in part by the removal or demolition of Tenant’s fixtures,
structures or other improvements which Tenant is required to remove pursuant to
this Section 5.8 or which Tenant elects under the provisions of this Lease to
remove. The provisions of this Section 5.8 shall survive the expiration or
earlier termination of the Term.

 

ARTICLE 6

 

INSURANCE

 

Section 6.1. Throughout the Primary Term and each Extended Term, Tenant shall,
at its own cost and expense, provide and keep in force, for the benefit of
Landlord, Tenant and any Mortgagee:

 

--------------------------------------------------------------------------------


 

(a)           broad form commercial general liability insurance (including
protective liability coverage on operations of independent contractors engaged
in construction and blanket contractual liability insurance) protecting and
indemnifying Landlord, Tenant and any Mortgagee against all claims for damages
to person or property or for loss of life or of property occurring upon, in, or
about the Property, if any, written on a per-occurrence basis with limits of
liability of not less than $5,000,000.00 with respect to bodily injury and
property damage arising from any one occurrence and $10,000,000.00 in general
aggregate limit and an umbrella policy in an amount not less than $10,000,000 in
excess coverage, or such greater limits as may be reasonably required from time
to time by any Mortgagee or as may be reasonably required from time to time by
Landlord consistent with insurance coverage on properties similarly constructed,
occupied and maintained.  Such coverage shall waive the insurer’s rights of
subrogation against Landlord;

 

(b)           a standard all-risk property insurance policy in respect of the
Property and all installations, additions and improvements which may now or
hereafter be erected thereon, including, without limitation, Broad Form Flood
(if the Property is in a flood zone as designated by FEMA), ICC, demolition
coverage of not less than $1,000,000 and full coverage for Contingent Operation
of Building Laws, and, to the extent required by any Mortgagee, Earthquake for
the replacement value of the Property (subject to a PML study and a five percent
(5%) deductible with respect to such coverage), and certified and uncertified
terrorism coverage, all of the foregoing coverages shall be in amounts
sufficient to prevent Landlord and Tenant from becoming co-insurers and in any
event in an amount not less than one hundred percent (100%) of the actual
replacement value thereof (i.e., including the cost of debris removal but
excluding foundations and excavations) as reasonably determined by Landlord from
time to time;

 

(c)           business interruption insurance covering risk of loss due to the
occurrence of any of the hazards covered by the insurance to be maintained by
Tenant described in Section 6.1(b) with coverage, for a period of at least
eighteen (18) months following the insured-against peril, of 100% of all Rent to
be paid by Tenant under this Lease. Coverage under this section (c) arising out
of an act of terrorism shall be limited to a period of twelve (12) months;

 

(d)           Worker’s compensation insurance (including employers, liability
insurance) covering all persons employed at the Property by Tenant to the extent
required by the laws and statutes of the state in which the Property is located,
including, without limitation, during the course of Work to the Property;

 

(e)           boiler insurance, if applicable, in an amount not less than one
hundred percent (100%) of the actual replacement value thereof and of any
improvements in which any such boiler is located (including the cost of debris
removal but excluding foundations and excavations) as reasonably determined by
Landlord from time to time which insurance includes combined direct damage and
business interruption on a comprehensive basis subject to a deductible of no
greater than $100,000;

 

(f)            if a sprinkler system is located in the Building, sprinkler
leakage insurance in amounts reasonably approved by Landlord provided that
earthquake sprinkler coverage is subject to what is then commercially available
in the market where the Property is located;

 

--------------------------------------------------------------------------------


 

(g)           all-risk property insurance for Tenant’s personal property located
at the Property, including its furniture, fixtures, equipment and leasehold
improvements in the amount of their replacement value; and

 

(h)           such other or further insurance, in such amounts, with such
deductibles and in such form, as is customarily obtained by owners of properties
similarly located, constructed, occupied and maintained and is available at
commercially reasonable rates, or as otherwise reasonably required by any
Mortgagee.

 

Section 6.2. Whenever under the terms of this Lease Tenant is required to
maintain insurance for the benefit of Landlord, Landlord shall be (a) an
additional named insured in all such liability insurance policies and (b) an
additional named insured and as loss payee in all such property policies.  In
the event that the Property shall be subject to any Mortgage, the commercial
general liability insurance shall, if required by such Mortgage, name the
Mortgagee as an additional named insured and all other insurance provided
hereunder shall name the Mortgagee as an additional insured under a standard
“non-contributory mortgagee” endorsement or its equivalent.  All policies of
insurance shall provide that such coverage shall be primary and that any
insurance maintained separately by Landlord or the Mortgagee shall be excess
insurance only.  The original certificates of insurance and endorsements for all
policies required to be maintained by Tenant under this Lease and legible copies
of the original property policies shall be delivered to Landlord and any
Mortgagee.

 

Section 6.3. The amounts payable under any and all insurance policies insuring
against property damage to the Building shall, subject to Article 7, be made
available or “paid over” to Mortgagee or, if there is none, to Landlord.  All
property insurance policies required by this Lease (other than the insurance
required pursuant to Section 6.1(h)) shall provide that all adjustments for
claims with the insurers in excess of Fifty Thousand Dollars ($50,000.00)
(exclusive of any deductible) shall be made with Landlord, Tenant and any
Mortgagee.  Subject to the terms of any Mortgage, any adjustments for claims
with the insurers involving sums of Fifty Thousand Dollars ($50,000.00)
(exclusive of any deductible) or less shall be made with Tenant.

 

Section 6.4. All of the above-mentioned insurance policies and/or certificates
shall be obtained by Tenant and delivered to Landlord on or prior to the date
hereof, and thereafter as provided for herein, and shall be written by insurance
companies: (a) rated A:XII or better in “Best’s Insurance Guide” (or any
substitute guide acceptable to Landlord); (b) authorized to do business in the
state where the Property is located; and (c) of recognized responsibility and
which are satisfactory to Landlord and any Mortgagee.  Any deductible amounts
shall not exceed $100,000 per occurrence under any property insurance policy
hereunder.  In the event any of Tenant’s insurance policies contain deductible
amounts, Tenant agrees to pay the amount of such deductibles in the event of a
claim.

 

Section 6.5. At least thirty (30) days prior to the expiration of any policy or
policies of such insurance, Tenant shall renew such insurance, by delivering to
Landlord or

 

--------------------------------------------------------------------------------


 

Mortgagee, within the said period of time, certificates of insurance and the
copies of original policies evidencing the coverage described in this
Article 6.  All coverage described in this Article 6 shall provide Landlord and
Mortgagee with thirty (30) days’ notice of cancellation or change in terms.  If
Tenant shall fail to procure the insurance required under this Article 6 in a
timely fashion or to deliver certificates of insurance and the original policies
as required hereunder, Landlord may, at its option and in addition to Landlord’s
other remedies in the event of a Default by Tenant, on a date which is no sooner
than ten (10) days to the expiration of any such policy or policies and upon not
less than three (3) business days written notice to Tenant (unless Tenant’s
insurance will expire prior thereto, in which event no such prior notice shall
be required), procure the same for the account of Tenant, and the cost thereof
shall be paid to Landlord as Additional Rent.

 

Section 6.6. Tenant shall not violate, or permit to be violated, any of the
conditions of any of the said policies of insurance, and Tenant shall perform
and satisfy the requirements of the companies writing such policies so that
companies of good standing, reasonably satisfactory to Landlord, shall be
willing to write and/or continue such insurance.

 

Section 6.7. Tenant shall not carry separate or additional insurance effecting
the coverage described in Section 6.1 (b) and (c), concurrent in form and
contributing in the event of any loss or damage to the Property with any
insurance required to be obtained by Tenant under this Lease, unless such
separate or additional insurance shall comply with and conform to all of the
provisions and conditions of this Article.  Tenant shall promptly give notice to
Landlord of such separate or additional insurance.

 

Section 6.8. The insurance required by this Lease, at the option of Tenant, may
be effected by blanket and/or umbrella policies issued to Tenant covering the
Property and other properties owned or leased by Tenant, provided that the
policies otherwise comply with the provisions of this Lease and allocate to the
Property the specified coverage, without possibility of reduction or coinsurance
by reason of, or damage to, any other premises named therein, and if the
insurance required by this Lease shall be effected by any such blanket or
umbrella policies, Tenant shall furnish to Landlord or Mortgagee certified
copies or duplicate originals of such policies in place of the originals, with
schedules thereto attached showing the amount of insurance afforded by such
policies applicable to the Property.

 

Section 6.9.  Landlord shall not be limited in the proof of any damages which
Landlord may claim against Tenant arising out of or by reason of Tenant’s
failure to provide and keep in force insurance, as aforesaid, to the amount of
the insurance premium or premiums not paid or incurred by Tenant and which would
have been payable under such insurance, but Landlord shall also be entitled to
recover as damages for such breach, the uninsured amount of any loss, to the
extent of any deficiency in the insurance required by the provisions of this
Lease and damages, costs and expenses of suit suffered or incurred by reason of
damage to, or destruction of, the Property, occurring during any period when
Tenant shall have failed or neglected to provide insurance as aforesaid.

 

--------------------------------------------------------------------------------


 

Section 6.10 Landlord and Tenant hereby waive any rights each may have against
the other on account of any loss or damage occasioned to Landlord or Tenant, as
the case may be, their respective property, the Property, or its contents,
arising from any risk covered by the required to be carried hereunder, provided
that such waiver does not invalidate such policies or prohibit recovery
thereunder and is applicable only to the extent of receipt of the insurance
proceeds.  The parties hereto each agree to cause their respective insurance
carriers insuring the property of either Landlord or Tenant against any such
loss, to waive any right of subrogation that such insurers may have against
Landlord or Tenant, as the case may be.

 

ARTICLE 7

 

DAMAGE OR DESTRUCTION

 

Section 7.1. (a) If the Property or any part thereof shall be damaged or
destroyed by fire or other casualty (including any casualty for which insurance
was not obtained or obtainable) of any kind or nature, ordinary or
extraordinary, foreseen or unforeseen, (i) Landlord shall, subject to Sections
7.2 and 7.3, pay over to Tenant, upon the terms set forth in Section 7.2, any
moneys which may be recovered by Landlord from property insurance, (ii) this
Lease shall be unaffected thereby and shall continue in full force and effect,
and (iii) Tenant shall, at Tenant’s sole cost and expense, expeditiously and in
a good and workmanlike manner, cause such damage or destruction to be remedied
or repaired (the “Restoration”) by restoring the Property to its condition
immediately prior to such damage, or destruction.  All Restoration Work shall be
performed in accordance with the provisions of this Lease, including, without
limitation, the provisions of Sections 5.4 and 5.5 hereof.  Tenant hereby waives
the provisions of any law or statute to the contrary and agrees that the
provisions of this Article shall govern and control in lieu thereof.  If Tenant
shall fail or neglect to restore the Property with reasonable diligence, or
having so commenced such Restoration, shall fail to complete the same with
reasonable diligence, or if prior to the completion of any such Restoration by
Tenant, this Lease shall expire or be terminated for any reason, Landlord shall
have the right, but not the obligation, to complete such Restoration at Tenant’s
cost and expense and the cost thereof shall be payable on demand as Additional
Rent, together with interest thereon at the Default Rate.  In addition, if
Landlord so completes the Restoration as provided hereunder, Landlord shall be
entitled to a supervision fee in the amount of five percent (5%) of the cost of
the Restoration Work from Tenant to compensate Landlord for administering the
Restoration.

 

(b)           Notwithstanding anything contained herein to the contrary,
provided (i) a material portion of the Property is damaged or destroyed by fire
or other casualty and such damage is of such a nature that the Restoration
cannot be substantially completed within eighteen (18) months after the
occurrence of the casualty, as estimated by a licensed architect or engineer
retained by Tenant and reasonably approved by Landlord (for purposes of such
estimate, such Restoration shall not include Alterations made by Tenant and
installation of personal property, equipment and trade fixtures of Tenant), (ii)
there is then no Event of Default (including without limitation any uncured
Event of Default with respect to the matters set forth in Section 6.1), (iii)
the insurance proceeds actually available to Landlord for Restoration, together
with any other

 

--------------------------------------------------------------------------------


 

funds Tenant may elect to contribute (including, but not limited to, the amount
of any deductible under the insurance then carried by Tenant), equal or exceed
the cost of such Restoration (as estimated in writing by a licensed architect
retained by Landlord), and (iv) such amounts are paid to Landlord, Tenant may
terminate this Lease in which event this Lease shall be of no further force and
effect as of the date of such termination, except that any obligation or
liability of Tenant, actual or contingent, under this Lease which has accrued on
or prior to such termination date shall survive.

 

Section 7.2. Subject to the provisions of this Article 7, Landlord shall pay
over to Tenant from time to time, upon the following terms, any moneys which may
be received by Landlord from property insurance provided by Tenant but, in no
event, to any extent or in any sum exceeding the amount actually collected by
Landlord upon the loss; provided, however, that Landlord, before paying such
moneys over to Tenant, shall be entitled to reimburse itself therefrom to the
extent, if any, of the expenses actually paid or incurred by Landlord in
collection of such moneys.  Landlord shall pay to Tenant, as herein provided,
the aforesaid insurance proceeds, for the purpose of Restoration to be made by
Tenant to restore the Property to a value which shall be not less than their
value prior to such fire or other casualty.  Prior to making any Restoration,
Tenant shall furnish Landlord with an estimate of the cost of such Restoration,
prepared by a licensed architect or engineer reasonably approved by Landlord. 
Such insurance proceeds shall be paid to Tenant from time to time thereafter in
installments as the Restoration progresses, upon application to be submitted by
Tenant to Landlord showing the cost of labor and material incorporated in the
Restoration, or incorporated therein since the last previous application, and
paid for by Tenant.  If any vendor’s, mechanic’s, laborer’s, or materialman’s
lien is filed against the Property or any part thereof, or if any public
improvement lien is created or permitted to be created by Tenant and is filed
against Landlord, or any assets of, or funds appropriated to, Landlord, Tenant
shall not be entitled to receive any further installment until such lien is
satisfied or otherwise discharged, unless such lien is contested by Tenant in
good faith and Tenant has obtained and delivered a bond issued by a surety, in
an amount equal to the lien amount and in form otherwise reasonably satisfactory
to Landlord.  The amount of any installment to be paid to Tenant shall be such
proportion of the total insurance moneys received by Landlord as the cost of
labor and materials theretofore incorporated by Tenant in the Restoration bears
to the total estimated cost of the Restoration by Tenant, less (a) all payments
theretofore made to Tenant out of said insurance proceeds, and (b) ten percent
(10%) of the amount so determined. Upon completion of and payment for the
Restoration by Tenant, including reimbursement to Tenant of such ten percent
(10%) retention, the balance of any and all insurance proceeds held by Landlord
shall be paid to Tenant.  In the event that the insurance proceeds are
insufficient for the purpose of paying for the Restoration, Tenant shall
nevertheless be required to make the Restoration and pay any additional sums
required for the Restoration in accordance with the provisions of Section 7.4
hereof.  Notwithstanding the foregoing, if Landlord makes the Restoration at
Tenant’s expense, as provided in Section 7.1 hereof, then Landlord shall use any
amounts held by Landlord to pay for the cost of such Restoration. 
Notwithstanding anything contained herein to the contrary, Tenant may retain
insurance proceeds for any Restoration the estimated cost of which is less than
$100,000, provided Tenant uses such proceeds for such Restoration.

 

--------------------------------------------------------------------------------


 

Section 7.3. When insurance proceeds are retained by Landlord pursuant to
Section 7.2 above, the following shall be conditions precedent to each payment
made to Tenant as provided in Section 7.2 above:

 

(a)           there shall be submitted to Landlord the certificate of the
aforesaid architect stating (i) that the sum then requested to be withdrawn
either has been paid by Tenant and/or is justly due to contractors,
subcontractors, materialmen, engineers, architects or other persons (whose names
and addresses shall be stated) who have rendered or furnished certain services
or materials for the Work and giving a brief description of such services and
materials and the principal subdivisions or categories thereof and the several
amounts so paid or due to each of such persons in respect thereof, and stating
in reasonable detail the progress of the Work up to the date of said
certificate, (ii) that no part of such expenditures has been or is being made
the basis, in any previous or then pending request, for the withdrawal of
insurance money or has been made out of the proceeds of insurance received by
Tenant, (iii) that the sum then requested does not exceed ninety (90%) percent
of the cost of the services and materials described in the certificate and (iv)
that the balance of any insurance proceeds held by Landlord, together with such
other sums, if any, which Tenant has made or will (for which evidence of
Tenant’s intention and ability shall be to Landlord’s reasonable satisfaction)
make available for the Restoration in accordance with Section 7.4 hereof and to
Landlord’s satisfaction will be sufficient upon completion of the Restoration to
pay for the same in full, and stating in reasonable detail an estimate of the
cost of such completion;

 

(b)           there shall be furnished to Landlord an official search, or a
certificate of a title insurance company satisfactory to Landlord, or other
evidence satisfactory to Landlord, showing that there has not been filed any
vendor’s, mechanic’s, laborer’s or materialman’s statutory or other similar lien
affecting the Property or any part thereof, or any public improvement lien
created or permitted to be created by Tenant affecting Landlord, or the assets
of, or funds appropriated to, Landlord, which has not been discharged of record,
except such as will be discharged upon payment of the amount then requested to
be withdrawn, or unless any such lien is contested by Tenant in good faith and
Tenant has obtained and delivered a bond issued by a surety, in an amount equal
to the lien amount and in form otherwise reasonably satisfactory to Landlord;
and

 

(c)           at the time of making such payment, no Default shall have occurred
and be continuing.

 

Section 7.4. If the estimated cost of any Restoration, determined as provided in
Section 7.2 hereof, exceeds the net insurance proceeds then, prior to the
commencement of any Restoration, Tenant hereby covenants to obtain from its
general contractor and deliver to Landlord a bond, or other security
satisfactory to Landlord in the amount of such excess, to be held and applied by
Landlord in accordance with the provisions of Section 7.2 hereof, as security
for the completion of the Work, free of public improvement, vendor’s,
mechanic’s, laborer’s or materialman’s statutory or other similar liens.

 

--------------------------------------------------------------------------------


 

Section 7.5. As material consideration to Landlord for its agreement to enter
into this Lease, the parties agree that, except as expressly set forth in the
provisions of this Article 7, (i) this Lease shall not terminate or be forfeited
or be affected in any manner, and there shall be no reduction or abatement of
the Rent payable hereunder, by reason of damage to or total, substantial or
partial destruction of the Property or any part thereof or by reason of the
untenantability of the same or any part thereof, for or due to any damage or
destruction to the Property from any cause whatsoever, and, (ii) notwithstanding
any law or statute, present or future, Tenant waives any and all rights to quit
or surrender the Property or any part thereof on account of any damage or
destruction of the Property.  Tenant expressly agrees that its obligations
hereunder, including the payment of Rent payable by Tenant hereunder, shall
continue as though the Property had not been damaged or destroyed and without
abatement, suspension, diminution or reduction of any kind.

 

Section 7.6.  Landlord and Tenant waive the provisions of California Civil Code
Section 1932, clause 2, and Section 1933, clause 4.  Landlord and Tenant agree
that in the event of damage to or destruction of the Property, the provisions of
this Article 7 shall govern; and in the event of a taking of all or part of the
Property by eminent domain, the provisions of Article 8 of this Lease shall
govern, notwithstanding any contrary provision of any statute or law of the
United States or the State of California.

 

ARTICLE 8

 

CONDEMNATION

 

Section 8.1. If the whole or substantially all of the Property shall be taken by
condemnation or other eminent domain proceedings pursuant to any law, general or
special, then at Tenant’s option, this Lease and the Term shall terminate and
expire on the date of such taking and the Rent payable by Tenant hereunder shall
be apportioned as of the date of such taking.  If Tenant chooses to execute the
option to cancel the Lease provided for herein, Tenant shall notify Landlord in
writing within twenty (20) days of the date that Tenant receives notice of such
taking.  For purposes of this Article 8 “substantially all of the Property”
shall be deemed to mean such portion of the Property as, when so taken, would
leave remaining a balance of the Property which, due either to the area so taken
or the location of the part so taken in relation to the part not so taken, would
not under economic conditions, applicable zoning laws, building regulations then
existing or prevailing, readily accommodate Tenant’s business existing at the
date of such taking and after performance of all covenants, agreements, terms
and provisions herein and by law provided to be performed and paid by Tenant. 
Tenant, in cooperation with Landlord, shall have the right to participate in any
condemnation proceedings and be represented by counsel for the purpose of
protecting its interests hereunder.  Landlord agrees that it will not enter into
any agreement with any condemning authority in settlement of or on the threat of
any condemnation or other eminent domain proceeding affecting the Property
without the consent of Tenant, which consent shall not be unreasonably withheld
or delayed.

 

--------------------------------------------------------------------------------


 

Section 8.2. If only a portion of the Property shall be so taken and Section 8.1
does not apply, this Lease shall be unaffected by such taking, and Tenant shall
continue to pay the Fixed and Additional Rent pursuant to Article 2  except that
the Rent shall be equitably reduced to a just and appropriate amount according
to the nature and extent of the taking as mutually agreed in writing by Landlord
and Tenant.  In no event, however, shall Additional Rent be reduced as a result
of any such taking.

 

Section 8.3. (a) Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article 8 without
deduction therefrom for any estate vested in Tenant by this Lease and Tenant
shall receive no part of such award, except as otherwise provided in Section 8.1
hereof. Tenant hereby assigns to Landlord all of its right, title and interest
in or to every such award.  Nothing herein contained shall be deemed to prohibit
Tenant from making a separate claim, to the extent permitted by law, for the
value of Tenant’s loss of good will, inventory, movable trade fixtures,
machinery and moving expenses, provided that the making of such claim does not
adversely affect or diminish Landlord’s award.

 

(b)           Notwithstanding the foregoing, in the event Section 8.2 is
applicable, Landlord shall pay over to Tenant from time to time any moneys which
may be received by Landlord on account of exercise of the power of eminent
domain with respect to the Property, provided, however, that Landlord, before
paying such moneys over to Tenant, shall be entitled to reimburse itself
therefrom to the extent, if any, of the expenses paid or incurred by Landlord in
the collection of such moneys.  Such moneys shall be paid over to Tenant solely
for purposes of the Restoration of the Property, on the terms and subject to the
conditions set forth in Article 7, as if, for this purpose, such moneys were
insurance proceeds resulting from casualty to the Property.  Tenant agrees to
undertake such Restoration on such terms and subject to such conditions.

 

Section 8.4. In the event of any taking of the Property which does not result in
a termination of this Lease, Tenant at Tenant’s expense, subject to the
provisions of Articles 5 and 7 and whether or not any award or awards shall be
sufficient for the purpose, shall proceed with reasonable diligence to Restore
the remaining parts of the Property to substantially the condition existing
immediately prior to the date of taking to the extent that the same may be
feasible and so as to constitute a complete and tenantable Property.  If the
proceeds of such award or awards are not sufficient to pay the full cost thereof
as estimated by a licensed architect or engineer approved by Landlord, Tenant
shall pay such deficit, and if the cost of the Restoration will cost more than
$350,000, Tenant shall obtain from its general contractor and deliver to
Landlord a bond or other security reasonably satisfactory to Landlord and
Mortgage in the amount of such deficiency to be held as security for the
completion of such Work.  If, upon completion of Restoration any portion of the
award shall remain, Landlord shall retain same.

 

Section 8.5  If during the Initial Term, the temporary use or occupancy of all
or any part of the Property shall be lawfully taken by condemnation or in any
other manner for any public or quasi-public use or purpose, Landlord shall be
entitled to receive all of the award for such taking and this Lease shall
continue and remain unaffected by such taking.  If the temporary

 

--------------------------------------------------------------------------------


 

use or occupancy of all or any part of the Property shall be lawfully taken by
condemnation or in any other manner for any public or quasi-public use or
purpose during the Primary Term or any Extended Term of this Lease, Tenant shall
be entitled, except as hereinafter set forth, and unless a Default shall occur
and be continuing, to receive that portion of the award for such taking which
represents compensation for the use and occupancy of the Property and, if so
awarded, for the taking of Tenant’s loss of good will, inventory, movable trade
fixtures, machinery and for moving expenses, and that portion which represents
reimbursement for the cost of Restoration of the Property.  This Lease shall be
and remain unaffected by such taking and Tenant shall be responsible for all
obligations hereunder not affected by such taking and shall continue to pay in
full when due the Fixed Rent, Additional Rent and all other sums required to be
paid by Tenant pursuant to the provisions of this Lease.  If the period of
temporary use or occupancy shall extend beyond the Expiration Date, that part of
the award which represents compensation for the use or occupancy of the Property
(or a part thereof) shall be divided between Landlord and Tenant so that Tenant
shall receive so much thereof as represents the period to and including the
Expiration Date and Landlord shall receive so much as represents the period
subsequent to the Expiration Date and Landlord shall be entitled to receive that
portion which represents reimbursement for the cost of Restoration of the
Property and the remainder of such award.

 

Section 8.6.  In case of any governmental action, not resulting in the taking or
condemnation of any portion of the Property but creating a right to compensation
therefor, such as the changing of the grade of any street upon which the
Property abut, this Lease shall continue in full force and effect without
reduction or abatement of Rent and the award shall be paid to Landlord.

 

ARTICLE 9

 

ASSIGNMENT AND SUBLETTING

 

Section 9.1.            Without the prior written consent of Landlord and any
Mortgagee, which shall not be unreasonably withheld, delayed or conditioned,
this Lease shall not be sold, assigned, sublet or otherwise transferred (a
“Transfer”).  Notwithstanding anything to the contrary herein, Tenant may,
without the written consent of but with written notice to Landlord, assign,
transfer or sublet to any Affiliate of Tenant, provided such Affiliate remains
an Affiliate of Tenant and such Transfer is subject to the remaining provisions
of this Article 9.  For purposes of this Article 9, the term Affiliate shall
mean any entity controlling, controlled by or under common control with Tenant
and the terms “control” or “controlling” shall mean possession, direct or
indirect, of the power to direct, or cause the direction of, the management and
policies of any person or entity, whether through the ownership of voting
securities, or partnership interest, by contract or otherwise.

 

Section 9.2             It shall be deemed reasonable for Landlord to be
satisfied with the following criteria, among other commercially reasonable
standards, in determining whether to consent to Tenant’s request in accordance
with the provisions of this Article 9:

 

--------------------------------------------------------------------------------


 

(i)            at the time of such request and at the time of the Transfer, no
Default shall have occurred and be continuing;

(ii)           the proposed assignee has a net worth and credit rating (as
determined by either Moody’s Investors Services, Inc. or Standard & Poor’s
Rating Group (or if such corporations shall, for any reason, no longer perform
the functions of a rating agency any other nationally recognized statistical
rating agency designated by Landlord)) at least equal to that of the Tenant at
the time of such Transfer;

(iii)          the proposed assignee shall be of a character, be engaged in a
business and propose to use the Property in a manner in keeping with Landlord’s
then reasonable investment standards in respect of tenancy of the Property;

(iv)          the proposed use of the Property is expressly permitted by this
Lease; and

(v)           Tenant, as sublandlord, shall enter into such documents as
reasonably requested by Landlord in connection with any proposed sublease.

 

Section 9.3.            If Tenant shall desire Landlord’s consent to a Transfer,
Landlord shall be given not less than twenty (20) days’ advance written notice
of the proposed effective date of such Transfer, which written notice shall be
delivered to Landlord together with (a) either an executed counterpart or, if
unavailable, a copy of the proposed instrument(s) of the Transfer and (b) such
other documents as Landlord may reasonably request.

 

Section 9.4             Any consent by Landlord under this Article 9 shall apply
only to the specific transaction thereby authorized and shall not relieve Tenant
from the requirement of obtaining the prior written consent of Landlord to any
further Transfer of this Lease.  No Transfer of all or a portion of this Lease
shall release or relieve the transferor from any obligations of Tenant
hereunder, and the transferor shall remain liable for the performance of all
obligations of Tenant hereunder.  Any Transfer hereunder (regardless of whether
the consent of Landlord is required) shall be only for the permitted use
pursuant to Article A, Section 4 and for no other purpose.

 

Section 9.5.            Tenant shall cause each subtenant permitted pursuant to
this Article 9 (a “Subtenant”) to comply with its obligations under its
respective sublease, and Tenant shall diligently enforce all of its rights as
the sublandlord thereunder in accordance with the terms of such sublease and
this Lease.

 

Section 9.6.            The fact that a violation or breach of any of the terms,
provisions or conditions of this Lease results from or is caused by an act or
omission by any of the subtenants shall not relieve Tenant of Tenant’s
obligation to cure the same. Tenant shall take all necessary steps to prevent
any such violation or breach.

 

Section 9.7.  If this Lease is assigned or sublet, Landlord may, after
termination of this Lease, collect Rent from the assignee or subtenant, and
apply the net amount collected to the Rent herein reserved, but no such
assignment or collection shall be deemed a waiver of this covenant, or the
acceptance of the assignee or subtenant as tenant, or a release of Tenant from
the further performance by Tenant of the terms, covenants, and conditions on the
part of Tenant to be

 

--------------------------------------------------------------------------------


 

observed or performed hereunder.  After any assignment, Tenant’s liability with
respect to any subsequent modification or amendment hereof shall apply only to
the extent that Tenant has consented to such modification or amendment and with
respect to those obligations hereunder which have not been increased by such
modification or amendment.  In addition, Tenant’s liability shall continue in
the event that Landlord elects to release any subsequent tenant hereunder from
any liability, to all of which Tenant hereby consents in advance.  The consent
by Landlord to any Transfer shall not in any way be construed to relieve Tenant
from obtaining the express written consent of Landlord to any further Transfer.

 

Section 9.8.            (a)  A Transfer shall be deemed to have occurred and
Landlord’s consent thereto shall be required, in the event Tenant ceases to be a
corporation, the outstanding stock of which is listed on a recognized security
exchange.  Notwithstanding the foregoing, if the proposed Transfer constitutes
the sale of all of the stock of Tenant, Landlord’s consent will not be required
provided that (i) the successor tenant or corporate guarantor of this Lease
either has a tangible net worth of not less than $200 million or its senior
unsecured debt is rated BBB- or better by Standard & Poor’s Rating Group and Baa
3 by Moody’s Inc.; (ii) there is no Event of Default then outstanding; and (iii)
Tenant otherwise complies with the requirements of Sections 9.1 and 9.3.  Tenant
shall have the right to effect compliance of subsection (i) of the preceding
sentence by a guaranty of this Lease in form and content acceptable to Landlord
from a corporate parent of successor owner or an Affiliate thereof.

 

(b)   Notwithstanding anything to the contrary contained herein, and except as
set forth in Section 9.8(a), Tenant may assign its entire interest under this
Lease or sublet the Property to an Affiliate of Tenant or to any successor to
Tenant by purchase, merger, consolidation or reorganization (hereinafter
collectively referred to as “Corporate Transfer”) without the consent of
Landlord, provided:  (i) there is no uncured Event of Default then outstanding;
(ii) if such proposed transferee is a successor to Tenant by purchase, said
proposed transferee shall acquire all or substantially all of the stock or
assets of Tenant’s business or, if continuing or surviving corporation shall own
all or substantially all of the assets of Tenant and shall have a net worth
which is at least equal to Tenant’s net worth on the Commencement Date; and
(iii) such proposed transferee operates the business in the Premises for the
permitted use pursuant to Article A, Section 4 and no other purpose.  Tenant
shall give Landlord written notice at least thirty (30) days prior to the
effective date of such Corporate Transfer.

 

Section 9.9.            Tenant covenants and agrees that all subleases hereafter
entered into affecting the Property shall provide that (a) they are subject to
this Lease, (b) the term thereof should end one (1) day or more prior to the
Expiration Date hereof, but not later than one (1) day prior to the Expiration
Date hereof, unless Landlord shall consent otherwise, which consent may be
withheld in Landlord’s sole discretion, (c) the subtenants will not do,
authorize or execute any act, deed or thing whatsoever or fail to take any such
action which will or may cause Tenant to be in violation of any of its
obligations under this Lease, (d) the subtenants will not pay rent or other sums
under the subleases with Tenant for more than one (1) month in advance, (e) the
subtenants shall give to Landlord at the address and otherwise in the manner
specified in Section 20.8 hereof, a copy of any notice of default by Tenant as
the sublandlord under the subleases at the same time as, and whenever, any such
notice of default shall be given by the

 

--------------------------------------------------------------------------------


 

subtenants to Tenant, and (f) in the event of the termination or expiration of
this Lease prior to the Expiration Date hereof, any such subtenant, at
Landlord’s election (in its sole and absolute discretion) shall be obligated to
attorn to and recognize Landlord as the lessor under such sublease, in which
event such sublease shall continue in full force and effect as a direct lease
between Landlord and the subtenant upon all the terms and conditions of such
sublease, except as hereinafter provided.  If Landlord does not elect to require
such attornment, the termination of this Lease shall effect the immediate
termination of such sublease, the subtenant shall immediately surrender physical
possession of the Property to Landlord and Landlord shall be without duty or
liability to such subtenant by reason of the early termination of its sublease. 
Any attornment required by Landlord of such subtenant shall be effective and
self-operative as of the date of any such termination or expiration of this
Lease without the execution of any further instrument; provided, however, that
such subtenant shall agree, upon the request of Landlord, to execute and deliver
any such instruments in recordable form and otherwise in form and substance
satisfactory to Landlord to evidence such attornment.  With respect to any
attornment required by Landlord of any subtenant hereunder, (i) at the option of
Landlord, Landlord shall recognize all rights of Tenant as the lessor under such
sublease and the subtenant thereunder shall be obligated to Landlord to perform
all of the obligations of the subtenant under such sublease and (ii) Landlord
shall have no liability, prior to its becoming lessor under such sublease, to
such subtenant nor shall the performance by such subtenant of its obligations
under the sublease, whether prior to or after any such attornment, be subject to
any defense, counterclaim or setoff by reason of any default by Tenant in the
performance of any obligation to be performed by Tenant as lessor under such
sublease, nor shall Landlord be bound by any prepayment of more than one (1)
month’s rent unless such prepayment shall have been expressly approved in
writing by Landlord.  The provisions of this Section 9.9 shall survive the
expiration or earlier termination of the Term.

 

Section 9.10.          If Tenant assumes this Lease and proposes to assign the
same pursuant to the provisions of Title 11 of the United States Code or any
statute of similar purpose or nature (the “Bankruptcy Code”) to any person or
entity who shall have made a bona fide offer to accept an assignment of this
Lease on terms acceptable to the Tenant, then notice of such proposed assignment
shall be given to Landlord by Tenant no later than twenty (20) days after
receipt of such offer by Tenant, but in any event no later than ten (10) days
prior to the date that Tenant shall file any application or motion with a court
of competent jurisdiction for authority and approval to enter into such
assumption and assignment.  Such notice shall set forth (a) the name and address
of the assignee, (b) all of the terms and conditions of such offer, and (c) the
proposal for providing adequate assurance of future performance by such person
under the Lease, including, without limitation, the assurance referred to in
Section 365 of the Bankruptcy Code. Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed
without further act or deed to have assumed all of the obligations arising under
this Lease from and after the date of such assignment.  Any such assignee shall
execute and deliver to Landlord upon demand an instrument confirming such
assumption.

 

Section 9.11.          The term “adequate assurance of future performance” as
used in this Lease shall mean (in addition to the assurances called for in
Bankruptcy Code Section 365(l)) that any proposed assignee shall, among other
things, (a) deposit with Landlord on the

 

--------------------------------------------------------------------------------

assumption of this Lease an amount equal to the greater of (i) three (3) times
the then monthly Fixed Rent and Additional Rent or (ii) such other amount deemed
by the Bankruptcy Court to be reasonably necessary for the adequate protection
of Landlord under the circumstances, as security for the faithful performance
and observance by such assignee of the terms and obligations of this Lease, (b)
furnish Landlord with financial statements of such assignee for the prior three
(3) fiscal years, as finally determined after an audit and certified as correct
by a certified public accountant, which financial statements shall show a net
worth at least equal to the amount of the deposit referenced in (a) above, (c)
if determined by the Bankruptcy Court to be appropriate under the circumstances,
grant to Landlord a security interest in such property of the proposed assignee
as Landlord shall deem necessary to secure such assignee’s future performance
under this Lease, and (d) provide such other information or take such action as
Landlord, in its reasonable judgment, shall determine is necessary to provide
adequate assurance of the performance by such assignee of its obligations under
the Lease.

 

Section 9.12. The provisions of Sections 9.7, 9.8, 9.9, 9.10 and 9.11 hereof
shall survive the expiration or earlier termination of this Lease.

 

Section 9.13. In no event shall Tenant mortgage, encumber, pledge, grant a
security interest in, collaterally assign or conditionally transfer this Lease
or any Subleases or any of the rents, issues and profits therefrom.

 

ARTICLE 10

 

SUBORDINATION

 

Section 10.1. This Lease shall be subject and subordinate to all Mortgages now
or hereinafter in effect and to all renewals, modifications, consolidations,
replace­ments and extensions of any such Mortgages; provided, however, that the
Mortgagee shall execute and deliver to Tenant an agreement in such form as may
be reasonably requested by the Mortgagee (the “Non-Disturbance Agreement”) to
the effect that, if there shall be a foreclosure of its Mortgage, such Mortgagee
will not make Tenant a party defendant to such foreclosure, unless necessary
under applicable law for the Mortgagee to foreclose, or if there shall be a
foreclosure of such Mortgage, such Mortgagee shall not evict Tenant, disturb
Tenant’s leasehold estate or rights hereunder, in all events provided that no
Event of Default then exists, and Tenant shall attorn to the Mortgagee or any
successor-in-interest to Landlord or the Mortgagee.  Tenant shall, together with
the Mortgagee, execute and deliver promptly any certificate or further agreement
that Landlord may request in confirmation of such subordination.  If, in
connection with the financing of the Property, any lending institution or
Landlord shall request reasonable modifications of this Lease that do not
increase the monetary obligations of Tenant under this Lease or materially
increase the other obligations of Tenant under this Lease or materially and
adversely affect the rights of Tenant under this Lease, Tenant shall make such
modifica­tions.  Any Non-Disturbance Agreement may be made on the condition that
neither the Mortgagee nor any­one claiming by, through or under such Mortgagee
shall be:

 

--------------------------------------------------------------------------------


 

(a)    liable for any act or omission of any prior Landlord (including, without
limitation, the then defaulting Landlord), or

 

(b)    subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord), or

 

(c)    bound by any payment of Rent which Tenant might have paid for more than
the current month to any prior Landlord (including, without limitation, the then
defaulting Landlord), or

 

(d)    bound by any obligation to make any payment to Tenant which was required
to be made prior to the time such Landlord succeeded to any prior Landlord’s
interest, or

 

(e)    bound by any obligation to perform any work or to make improvements to
the Property, or

 

(f)     accountable for the Security Deposit or any other monies or security
deposited with any prior Landlord, except to the extent such monies are actually
received by such Mortgagee.

 

If required by any Mortgagee, Tenant promptly shall join in any Non-Disturbance
Agreement to indicate its concurrence with the provisions thereof and its
agreement, in the event of a foreclosure of any Mortgage or the cancellation,
expiration or termination of any superior lease to attorn to such Mortgagee, as
Tenant’s landlord hereunder.  Tenant shall promptly so accept, execute and
deliver any Non-Disturbance Agreement proposed by any Mortgagee which conforms
with the provisions of this Section 10.1.  Any Non-Disturbance Agree­ment may
also contain other terms and conditions as may otherwise be required by any
Mortgagee which do not materially increase Tenant’s monetary obligations or
materially and adversely affect the rights or obligations of Tenant under this
Lease.

 

Section 10.2. Tenant hereby agrees to give to any Mortgagee copies of all
notices given by Tenant of default by Landlord under this Lease at the same time
and in the same manner as, and whenever, Tenant shall give any such notice of
default to Landlord, provided the name and address of such Mortgagee has been
furnished in writing to Tenant.  Such Mortgagee shall have the right to remedy
any default under this Lease, or to cause any default of Landlord under this
Lease to be remedied, and for such purpose Tenant hereby grants such Mortgagee
such period of time as may be reasonable to enable such Mortgagee to remedy, or
cause to be remedied, any such default in addition to the period given to
Landlord for remedying, or causing to be remedied, any such default which is a
default.  Tenant shall accept performance by such Mortgagee of any term,
covenant, condition or agreement to be performed by Landlord under the Lease
with the same force and effect as though performed by Landlord.  No default
under the Lease shall exist or shall be deemed to exist (a) as long as such
Mortgagee, in good faith, shall have commenced to cure such default and shall be
prosecuting the same to completion with reasonable diligence, subject to force
majeure, or (b) if possession of the Property is required in order to cure such
default, or if such default is not susceptible of being cured by such Mortgagee,

 

--------------------------------------------------------------------------------


 

as long as such Mortgagee, in good faith, shall have notified Tenant that such
Mortgagee intends to institute proceedings under the Mortgage and, thereafter,
as long as such proceedings shall have been instituted and shall prosecute the
same with reasonable diligence and, after having obtained possession, prosecutes
the cure to completion with reasonable diligence.  Neither such Mortgagee nor
its designee or nominee shall become liable under the Lease unless and until
such Mortgagee or its designee or nominee becomes, and then only for so long as
such Mortgagee or its designee or nominee re­mains, the fee owner of the
Property. Such Mortgagee shall have the right, without Tenant’s consent, to
foreclose the Mortgage or to accept a deed in lieu of foreclosure of such
Mortgage.

 

ARTICLE 11

 

OBLIGATIONS OF TENANT

 

Section 11.1. Tenant shall promptly comply with all laws, ordinances, orders,
rules, regulations, and requirements of all federal, state, municipal or other
governmental or quasi-governmental authorities or bodies then having
jurisdiction over the Property (or any part thereof) and/or the use and
occupation thereof by Tenant, whether any of the same relate to or require (a)
structural changes to or in and about the Property, or (b) changes or
requirements incident to or as the result of any use or occupation thereof or
otherwise (collectively, the “Requirements”), and subject to Article 7,Tenant
shall so perform and comply, whether or not such laws, ordinances, orders,
rules, regulations or requirements shall now exist or shall hereafter be enacted
or promulgated and whether or not the same may be said to be within the present
contemplation of the parties hereto.

 

Section 11.2(a). Tenant agrees to give Landlord notice of any law, ordinance,
rule, regulation or require­ment which to Tenant’s knowledge is enacted, passed,
promulgated, made, issued or adopted by any of the governmental departments or
agencies or authorities hereinbefore mentioned affecting in a material adverse
manner (i) the Property, or  (ii) Tenant’s use thereof, a copy of which is
served upon or received by Tenant, or a copy of which is posted on, or fastened
or attached to the Property, or otherwise brought to the attention of Tenant, by
mailing within seven (7) business (or such later time if such disclosure would
violate applicable securities laws or regulations) days after such service,
receipt, posting, fastening or attaching or after the same otherwise comes to
the attention of Tenant, a copy of each and every one thereof to Landlord.  At
the same time, Tenant will inform Landlord as to the Work which Tenant proposes
to do or take in order to comply therewith.

 

(b)  Notwithstanding the foregoing, however, if such Work would require any
Alterations which would, in Landlord’s opinion, reduce the value of the Property
or change the general character, design or use of the Building or other
improvements thereon, and if Tenant does not desire to contest the same, Tenant
shall, if Landlord so requests, defer compliance therewith in order that
Landlord may, if Landlord wishes, contest or seek modification of or other
relief with respect to such Requirements, so long as Tenant is not put in
violation of any law, ordinance, rule, regulation or requirement enacted,
passed, promulgated, made, issued or adopted by any such governmental
departments or agencies or authorities, but nothing herein shall relieve

 

--------------------------------------------------------------------------------


 

Tenant of the duty and obligation, at Tenant’s sole cost and expense, to comply
with such Requirements, or such Requirements as modified, whenever Landlord
shall so direct.

 

(c)  Tenant shall have the right to contest any such Requirement provided (i)
the same is done at Tenant’s sole cost and expense, (ii) such contest will not
subject Tenant or the Property to penalty or forfeiture, (iii) such contest will
not adversely affect Landlord’s interest in the Property, and (iv) such contest
shall not subject Landlord or any Mortgagee to the risk of any criminal or civil
liability.

 

Section 11.3. Tenant shall, to the extent not caused by the gross negligence or
willful misconduct of Landlord, defend, indemnify and save harmless Landlord,
any partners or members of Landlord, any partners of any partners of Landlord or
any members of any members of Landlord and any officers, stockholders, directors
or employees of any of the foregoing (collectively, “Indemnified Parties”) from
(a) any and all liabilities, losses, claims, causes of actions, suits, damages
and expenses (collectively, “Claims”) arising from (i) any Work or thing
whatsoever done, or any condition created in or about the Property during the
Term, (ii) any use, non-use, possession, occupation, Alteration, repair,
condition, operation, management or maintenance of the Property or any part
thereof or of any street, alley, sidewalk, curb, vault, passageway, common area
or space comprising a part thereof or adjacent thereto, (iii) any act or
omission of Tenant or any of its subtenants or licensees or its or their
employees, agents, contractors or subcontractors, (iv) any accident, injury
(including death) or damage to any person or property occurring in, on or about
the Property or any part thereof or in, on or about any street, alley, sidewalk,
curb, vault, passageway, common area or space comprising a part thereof or
adjacent thereto, (v) any contest by, or at the request of, Tenant of
Impositions, Requirements or other matters permitted by this Lease and (vi) any
breach, violation or non-performance of any covenant, condition or agreement in
this Lease to be fulfilled, kept, observed or performed by Tenant; and (b) all
costs, expenses and liabilities incurred, including, without limitation,
attorney’s fees and disbursements through and including appellate proceedings,
in or in connection with any of such Claims.  If any action or proceeding shall
be brought against any of the Indemnified Parties by reason of any such Claims,
Tenant, upon notice from any of the Indemnified Parties, shall resist and defend
such action or proceeding, at its sole cost and expense by counsel chosen by
Tenant who shall be reasonably satisfactory to such Indemnified Party.  Tenant
or its counsel shall keep each Indemnified Party fully apprised at all times of
the status of such defense.  Counsel for Tenant’s insurer shall be deemed
satisfactory to such Indemnified Party.  Notwithstanding the foregoing, if an
Indemnified Party reasonably determines that such counsel cannot adequately
defend such Indemnified Party or that there is a conflict of interest with
Tenant, an Indemnified Party may retain its own attorneys to defend or assist in
defending any claim, action or proceeding involving potential liability in
excess of One Hundred Thousand Dollars ($100,000), and the Tenant shall pay the
reasonable fees and disbursements of such attorneys. Anything in this Lease to
the contrary notwithstanding, in no event shall Tenant be obligated to indemnify
any Indemnified Party for any act or omission constituting gross negligence or
willful misconduct by such Indemnified Party nor shall Tenant be deemed to have
released any of the Indemnified Parties for any act or omission constituting
gross negligence or willful misconduct by such Indemnified Parties. The
provisions of this Section 11.3 shall survive the expiration or earlier
termination of this Lease.

 

--------------------------------------------------------------------------------


 

Section 11.4. If at any time prior to or during the Term (or within the
statutory period thereafter if attributable to Tenant), any mechanic’s or other
lien or order for payment of money, which shall have been either created by,
caused (directly or indirectly) by, or during the Primary Term and any Extended
Term, suffered against Tenant, shall be filed against the Property or any part
thereof, Tenant, at its sole cost and expense, shall cause the same to be
discharged by payment, bonding or otherwise, within twenty (20) days after the
filing thereof.  Tenant shall, upon notice and request in writing by Landlord,
defend for Landlord, at Tenant’s sole cost and expense, any action or proceeding
which may be brought on or for the enforcement of any such lien or order for
payment of money, and will pay any damages and satisfy and discharge any
judgment entered in such action or proceeding and save harmless Landlord from
any liability, claim or damage resulting therefrom. In default of Tenant’s
procuring the discharge of any such lien as aforesaid Landlord may, without
notice, and without prejudice to its other remedies hereunder, procure the
discharge thereof by bonding or pay­ment or otherwise, and all cost and expense
which Landlord shall incur shall be paid by Tenant to Landlord as Addi­tional
Rent forthwith.

 

Section 11.5. EXCEPT AS EXPRESSLY PROVIDED IN THIS LEASE, LANDLORD SHALL NOT
UNDER ANY CIRCUMSTANCES BE LIABLE TO PAY FOR ANY WORK, LABOR OR SERVICES
RENDERED OR MATERIALS FURNISHED TO OR FOR THE ACCOUNT OF TENANT UPON OR IN
CONNECTION WITH THE PROPERTY, AND NO MECHANIC’S OR OTHER LIEN FOR SUCH WORK,
LABOR OR SERVICES OR MATERIAL FURNISHED SHALL, UNDER ANY CIRCUM­STANCES, ATTACH
TO OR AFFECT THE REVERSIONARY INTEREST OF LANDLORD IN AND TO THE PROPERTY OR ANY
ALTERATIONS, REPAIRS, OR IMPROVEMENTS TO BE ERECTED OR MADE THEREON.  NOTHING
CONTAINED IN THIS LEASE SHALL BE DEEMED OR CONSTRUED IN ANY WAY AS CONSTITUTING
THE REQUEST OR CONSENT OF LANDLORD, EITHER EXPRESS OR IMPLIED, TO ANY
CONTRACTOR, SUBCONTRACTOR, LABORER OR MATERIALMEN FOR THE PERFORMANCE OF ANY
LABOR OR THE FURNISHING OF ANY MATERIALS FOR ANY SPECIFIC IMPROVEMENT,
ALTERATION TO OR REPAIR OF THE PROPERTY OR ANY PART THEREOF, NOR AS GIVING
TENANT ANY RIGHT, POWER OR AUTHORITY TO CONTRACT FOR OR PERMIT THE RENDERING OF
ANY SERVICES OR THE FURNISHING OF ANY MATERIALS ON BEHALF OF LANDLORD THAT WOULD
GIVE RISE TO THE FILING OF ANY LIEN AGAINST THE PROPERTY.

 

Section 11.6. Neither Landlord nor its agents shall be liable for any loss of or
damage to the property of Tenant or others by reason of casualty, theft or
otherwise, or for any injury or damage to persons or property resulting from any
cause of whatsoever nature, unless caused by or due to the negligence or willful
misconduct of Landlord, its agents, servants or employees.

 

Section 11.7. Landlord shall not be required to furnish to Tenant any facilities
or services of any kind whatsoever, including, but not limited to, water, steam,
heat, gas, oil, hot water, and/or electricity, all of which Tenant represents
and warrants that Tenant has obtained

 

--------------------------------------------------------------------------------


 

from the public utility supplying the same, at Tenant’s sole cost and expense. 
Upon Tenant’s written request, however, Landlord agrees to cooperate with Tenant
(at no cost to Landlord) with respect to such services.

 

ARTICLE 12

 

DEFAULT; REMEDIES

 

Section 12.1. Each of the following shall be deemed an event of default (an
“Event of Default”) and a breach of this Lease by Tenant:

 

(a)         If the Fixed Rent which is due and payable shall not be paid by
Tenant for a period of five (5) business days after Landlord has provided
written notice of such failure.

 

(b)        If Tenant shall fail to pay any Additional Rent required to be paid
by Tenant hereunder which is due and payable for a period of ten (10) business
days after Landlord has provided written notice of such failure.

 

(c)         If Tenant shall Default in the perfor­mance or observance of any of
the other agreements, conditions, covenants or terms herein contained, then if
such Default shall continue for twenty (20) Business Days after written notice
by Landlord to Tenant (or if such Default is of such a nature that it cannot be
completely remedied within said twenty (20) Business Day period, then if Tenant
does not agree in writing within such twenty (20) Business Day period to cure
the same, commence and thereafter diligently prosecute the cure and complete the
cure within a reasonable period of time under the circumstances after such
original written notice of default by Landlord to Tenant).

 

(d)        If Tenant abandons the Property.

 

(e)         If Tenant shall Transfer all or any of its interest in this Lease
without compliance with the provisions of this Lease applicable thereto.

 

(f)         If (i) Tenant shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to Tenant, or seeking to
adjudicate Tenant a bankrupt or insolvent, or seeking reorganization,
arrange­ment, adjustment, liquidation, dissolution, composition or other relief
with respect to Tenant or Tenant’s debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for Tenant or for all or
any substantial part of Tenant’s property; or (ii) Tenant shall make a general
assignment for the benefit of Tenant’s creditors; or (iii) there shall be
commenced against Tenant any case, proceeding or other action of a nature
referred to in clause (i) above or seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
Tenant’s property, which case, proceeding or other action (A) results in the
entry of an order for relief or (B) remains un-dismissed, un-discharged or
un-bonded for a period of sixty (60) days; or (iv) Tenant shall take any action

 

--------------------------------------------------------------------------------


 

consenting to or approving of any of the acts set forth in clause (i) or (ii)
above; or (v) Tenant shall generally not, or shall be unable to, pay Tenant’s
debts as they become due or shall admit in writing Tenant’s inability to pay
Tenant’s debts.

 

(g)        If Tenant shall cease to exist as a valid legal entity in accordance
with the laws of any state of the United States, then if Tenant does not
completely remedy such default immedi­ately.

 

(h)        If Tenant fails to deliver to Landlord the Security Deposit within
five (5) days after written notice from Landlord that the Security Deposit is
due.

 

(i)          If Tenant fails to deliver an amendment to the Letter of Credit or
a replacement Letter of Credit by a date which is at least twenty (20) days from
its scheduled expiration, which amendment or replacement extends the term of the
Letter of Credit for at least one year, or if either Tenant fails to deliver a
Replacement L/C within thirty (30) of receipt of a Replacement Notice or the
Replacement L/C fails to meet the requirements for an Existing L/C; provided
however, that if Landlord draws on the Letter of Credit and collects the
proceeds therefrom, the proceeds shall be held as the Security Deposit in
accordance with Article 21 and the Event of Default pursuant to this Section
12.1(i) shall be deemed cured.

 

Section 12.2.  If an Event of Default shall occur, Landlord may elect to declare
all Rent for the remainder of the Term (as same may be extended as provided
herein) due and payable and, if Landlord shall make such an election, the
present value of the Rent shall be due and payable five (5) days after written
notice by Landlord to Tenant of such election.  The aforesaid present value
shall be determined by discounting each monthly installment of Rent for the
remainder of the Term from the date such installment would have been due and
payable to the date of Landlord’s election to accelerate, by a rate of one (1%)
percent per annum less than the interest rate paid under a United States
Treasury Bond of comparable duration.  Landlord also may elect to proceed by
appropriate judicial proceedings, either at law or in equity, to enforce
performance or observance by Tenant of the applicable provisions of this Lease
and/or to recover damages for breach thereof.

 

Section 12.3.  (a)  If an Event of Default (i) described in Sections 12.1(c) or
(e) hereof shall occur and Landlord, at any time thereafter, at its option,
gives written notice to Tenant stating that this Lease shall terminate on the
date specified in such written notice, which date shall be not less than five
(5) days after the giving of such written notice, and if, on the date specified
in such notice, Tenant shall have failed to cure the default which was the basis
for the Event of Default, or (ii) described in Sections 12.1 (a), (b), (d), (f)
or (g) hereof shall occur, then all rights of Tenant under this Lease shall
terminate and Tenant immediately shall quit and surrender the Property, which
termination shall not relieve Tenant from any liability then or thereafter
accruing hereunder.

 

(b)           If an Event of Default described in Sections 12.1(a) or (b) hereof
shall occur, or this Lease shall be terminated as provided in Section 12.2
hereof, Landlord, without notice, and with or without court proceedings, (i) may
re-enter and repossess the Property, or (ii)

 

--------------------------------------------------------------------------------


 

may dispossess Tenant by summary proceedings or otherwise, which re-entry and
repossession by Landlord shall not relieve Tenant from any liability then or
thereafter accruing hereunder.

 

Section 12.4. If this Lease shall be terminated as provided in Section 12.2
hereof and/or Tenant shall be dispossessed by summary proceedings or otherwise
as provided in Section 12.3 (b) hereof:

 

(a)         Tenant shall pay to Landlord all Rent payable under this Lease by
Tenant to Landlord to the date upon which this Lease shall have been terminated
or to the date of re-entry upon the Property by Landlord, as the case may be.

 

(b)        Landlord may repair and alter the Property in such manner as Landlord
may deem necessary or advisable without relieving Tenant of any liability under
this Lease or otherwise affecting any such liability, and/or let or relet the
Property or any parts thereof for the whole or any part of the remainder of the
Term or for a longer period, in Landlord’s name or as agent of Tenant, and out
of any rent and other sums collected or received as a result of such reletting
Landlord shall: (i) first, pay to itself the cost and expense of terminating
this Lease, re-entering, retaking, repossessing, repairing and/or altering the
Property, or any part thereof, and the cost and expense of removing all persons
and property therefrom, including in such costs, brokerage commissions,
advertising costs, legal expenses and attorneys’ fees and disbursements, (ii)
second, pay to itself the cost and expense sustained in securing any new tenants
and other occupants, including in such costs, brokerage commissions, advertising
costs, legal expenses and attorneys’ fees and disbursements and other expenses
of, preparing the Property for reletting, and, if Landlord shall maintain and
operate the Property, the cost and expense of operating and maintaining the
Property, and (iii) third, pay to itself any balance remaining on account of the
liability of Tenant to Landlord.  Landlord in no way shall be responsible or
liable for any failure to relet the Property or any part thereof, or for any
failure to collect any rent due on any such reletting, and no such failure to
relet or to collect rent shall operate to relieve Tenant of any liability under
this Lease or to otherwise affect any such liability;

 

(c)         Tenant shall be liable for and shall pay to Landlord, as damages,
any deficiency (“Deficiency”), between the Rent reserved in this Lease for the
period which otherwise would have constituted the unexpired portion of the Term
and the net amount, if any, of rents collected under any reletting effected
pursuant to the provisions of Section 12.4(b) hereof for any part of such
period, first deducting from the rents collected under any such reletting all of
the payments to Landlord described in Section 12.4(b) hereof; any such
Deficiency shall be paid in installments by Tenant on the days specified in this
Lease for payment of installments of Rent and Landlord shall be entitled to
recover from Tenant each Deficiency installment as the same shall arise, and no
suit to collect the amount of the Deficiency for any installment period shall
prejudice Landlord’s right to collect the Deficiency for any subsequent
installment period by a similar proceeding; and

 

(d)        whether or not Landlord shall have collected any Deficiency
installments as aforesaid, Landlord shall be entitled to recover from Tenant,
and Tenant shall pay to Landlord, on demand, in lieu of any further
Deficiencies, as and for liquidated and agreed final damages (it

 

--------------------------------------------------------------------------------


 

being agreed that it would be impracticable or extremely difficult to fix the
actual damage), a sum equal to the amount by which the Rent reserved in this
Lease for the period which otherwise would have constituted the unexpired
portion of the Term exceeds the then fair and reasonable rental value of the
Property for the same period, both discounted to present worth at a rate equal
to the then applicable rate of United States Treasury Bonds having terms to
maturity most closely matching the unexpired portion of the Term, less the
aggregate amount of Deficiencies theretofore collected by Landlord pursuant to
the provisions of Section 12.4(c) hereof for the same period; it being agreed
that before presentation of proof of such liquidated damages to any court,
commission or tribunal, if the Property, or any part thereof, shall have been
relet by Landlord in an arm’s length transaction for the period which otherwise
would have constituted the unexpired portion of the Term, or any part thereof,
the amount of rent reserved upon such reletting shall be deemed, prima facie, to
be the fair and reasonable rental value for the part or the whole of the
Property so relet during the term of the reletting.

 

Section 12.5. No termination of this Lease pursuant to Section 12.2 hereof, and
no taking possession of and/or reletting the Property, or any part thereof,
pursuant to Sections 12.3(b) and 12.4(b) hereof, shall relieve Tenant of its
liabilities and obligations hereunder, all of which shall survive such
expiration, termination, repossession or reletting.

 

Section 12.6. To the extent not prohibited by law, Tenant hereby knowingly and
voluntarily waives and releases all rights (legal and equitable) now or
hereafter conferred by statute or otherwise which would have the effect of
limiting or modifying any of the provisions of this Article 12.  Tenant shall
execute, acknowledge and deliver any instruments which Landlord may request,
whether before or after the occurrence of an Event of Default, evidencing such
waiver or release.

 

Section 12.7. The Rent payable by Tenant here­under and each and every
installment thereof, and all costs, actual and customary attorneys’ fees and
disbursements and other expenses which may be incurred by Landlord in enforcing
the provisions of this Lease on account of any delinquency of Tenant in carrying
out the provisions of this Lease shall be and they hereby are declared to
constitute a valid lien upon the interest of Tenant in this Lease and in the
Property.

 

Section 12.8. Suit or suits for the recovery of damages, or for a sum equal to
any installment or installments of Rent payable hereunder or any Deficiencies or
other sums payable by Tenant to Landlord pursuant to this Article 12, may be
brought by Landlord from time to time at Landlord’s election, and nothing herein
contained shall be deemed to require Landlord to await the date whereon this
Lease or the Term would have expired by limitation had there been no Event of
Default by Tenant and termination.

 

Section 12.9. Nothing contained in this Article 12 shall limit or prejudice the
right of Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization or dissolution proceeding an amount
equal to the maximum allowed by a statute or rule of law governing such
proceeding and in effect at the time when such

 

--------------------------------------------------------------------------------


 

damages are to be proved, whether or not such amount shall be greater than,
equal to or less than the amount of the damages referred to in any of the
preceding Sections of this Article 12.

 

Section 12.10. No receipt of moneys by Landlord from Tenant after termination of
this Lease, or after the giving of any notice of the termination of this Lease
shall reinstate, continue or extend the Term or affect any of the right of
Landlord to enforce the payment of Rent payable by Tenant hereunder or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Property by proper remedy, except as herein otherwise
expressly provided or as provided by applicable law, it being agreed that after
the service of notice to terminate this Lease or the commencement of any suit or
summary proceedings, or after a final order or judgment for the possession of
the Property, Landlord may demand, receive and collect any monies due or
thereafter falling due without in any manner affecting such notice, proceedings,
order, suit or judgment, all such monies collected being deemed payments on
account of Tenant’s liability hereunder.

 

Section 12.11. Except as otherwise expressly provided herein or as prohibited by
applicable law, Tenant hereby expressly knowingly and voluntarily waives the
service of any notice of inten­tion to re-enter provided for in any statute, or
of the institution of legal proceedings to that end, and Tenant, for and on
behalf of itself and all persons claiming through or under Tenant, also
knowingly and voluntarily waives any and all right of redemption provided by any
law or statute now in force or hereafter enacted or otherwise, or re-entry or
repossession or to restore the operation of this Lease in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge or in case of
re-entry or repossession by Landlord or in case of any expiration or termination
of this Lease, and Landlord and Tenant waive and shall waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Property, or any claim of injury or damage.

 

Section 12.12. No failure by Landlord to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof, and no acceptance of full or
partial Rent during the continuance of any such breach, shall constitute waiver
of any such breach or of such covenant, agreement, term or condition.  No
covenant, agreement, term or condition of this Lease to be performed or complied
with by Tenant, and no breach thereof, shall be waived, altered or modified
except by a written instrument executed by Landlord.  No waiver of any breach
shall affect or alter this Lease, but each and every covenant, agreement, term
and condition of this Lease shall continue in full force and effect with respect
to any other then existing or subsequent breach hereof.

 

Section 12.13. In the event of the occurrence of any Event of Default, Landlord
shall be entitled to a decree compelling performance of any of the provisions
hereof, and shall have the right to invoke any rights and remedies allowed at
law or in equity or by statute or otherwise as though re-entry, summary
proceedings, and other remedies were not provided for in this Lease.

 

--------------------------------------------------------------------------------


 

Section 12.14. Tenant shall pay to Landlord all costs and expenses, including,
without limitation, attor­neys’ fees and disbursements, incurred by Landlord in
any action or proceeding to which Landlord may be made a party by reason of any
act or omission of Tenant. Tenant also shall pay to Landlord all costs and
expenses, including, without limitation, attorneys’ fees and disbursements,
incurred by Landlord in enforcing any of the covenants and provisions of this
Lease and incurred in any action brought by Landlord against Tenant on account
of the provisions hereof, and all such costs, expenses and attorneys’ fees and
disbursements may be included in and form a part of any judgment entered in any
proceeding brought by Landlord against Tenant on or under this Lease.  All of
the sums paid or obligations incurred by Landlord as aforesaid, with interest
and costs, shall be paid by Tenant to Landlord on demand.

 

Section 12.15. If an Event of Default shall occur under this Lease or if Tenant
shall fail to comply with its obligations under this Lease with respect to
insurance in accordance with Article 6 and/or the payment of Impositions prior
to delinquency, Landlord may, (a) perform the same for the account of Tenant
and/or (b) make any expenditure or incur any obligation for the payment of money
in connection with any obligation owed to Landlord, including, but not limited
to, attorney’s fees and disbursements in instituting, prosecuting or defending
any action or proceeding, with interest thereon at the Default Rate and such
amounts shall be deemed to be Additional Rent hereunder and shall be paid by
Tenant to Landlord immediately upon demand therefor. Default Rate shall have the
meaning ascribed to it in Article B of this Lease; provided, however, that for
purposes of this Article 12, such Default Rate shall never exceed the maximum
non-usurious rate permitted by applicable law.

 

Section 12.16. If Tenant shall fail to pay any installment of Fixed Rent when
due or any Additional Rent within ten (10) days after the date when such payment
is due, Tenant shall pay to Landlord, in addition to such installment of Fixed
Rent or such Additional Rent, as the case may be, interest on the amount unpaid
at the Default Rate, computed from the date such payment was due to and
including the date of payment.

 

Section 12.17.  Unless otherwise provided herein to the contrary, following an
Event of Default by Tenant, Landlord shall be entitled to enjoin such breach and
shall have the right to invoke any right or remedy allowed at law or in equity
or by statute or otherwise as though entry, re-entry, summary proceedings and
other remedies were not provided for in this Lease, provided however, that in
the event of a Default by Tenant which creates an imminent threat of loss of
life or injury to property or both, Landlord shall be entitled to enjoin such
breach or seek other injunctive relief.

 

Section 12.18.  Each right or remedy of Landlord provided for in this Lease
shall be cumulative and shall be in addition to every other right or remedy
provided for in this Lease or now or hereafter existing at law or in equity or
by statute or otherwise, and the exercise or the beginning of the exercise by
Landlord of any one or more of the rights or remedies provided for in this Lease
or now or hereafter existing at law or in equity or by statute or otherwise
shall not preclude the simultaneous or later exercise by Landlord of any or all
other rights or remedies

 

--------------------------------------------------------------------------------


 

provided for in this Lease or now or hereafter existing at law or in equity or
by statute or otherwise.

 

Section 12.19.  Any of the following occurrences, conditions or acts by Landlord
shall constitute a “Landlord Event of Default”:

 

(a)           Landlord’s failure to make any payments of money properly due
Tenant or any third party due under this Lease,  (if any), hereunder within ten
(10) days after the receipt of written notice from Tenant that same is overdue;
or

 

(b)           Landlord’s failure to perform any nonmonetary obligation of
Landlord hereunder within thirty (30) days after receipt of written notice from
Tenant to Landlord specifying such default and demanding that the same be cured,
provided that, if such default cannot with due diligence be wholly cured within
such thirty (30) day period, Landlord shall have such longer period as may be
reasonably necessary to cure the default, so long as Landlord proceeds promptly
to commence the cure of same within such thirty (30) day period and diligently
prosecutes the cure to completion and provided further that in the case of an
emergency, Tenant shall be required to give only such notice as is reasonable
under the circumstances.

 

Section 12.20.  Upon the occurrence of a Landlord Event of Default, at Tenant’s
option, Tenant may elect one or more of the following remedies:

 

(a)           Without its actions being deemed an election of remedies or a cure
of Landlord’s default, Tenant may pay or perform such obligations and, if any
amounts payable to Tenant arise out of Landlord’s failure to perform its
obligations pursuant to Articles 7 and 8 of this Lease are not paid within ten
(10) days after written demand therefore, offset Tenant’s reasonable and actual
cost of performance and/or any amounts not paid, including any and all
transaction costs and attorneys’ fees against the Fixed Rent and any and all
other amounts and charges due Landlord hereunder, provided, however, Tenant
shall not have any right of offset against Fixed Rent or other amounts due to
Landlord hereunder unless and until Tenant shall have obtained a final
non-appealable judgment from a court of competent jurisdiction after actual
notice of such proceeding to Landlord, or

 

(b)           Exercise all other remedies which it may have at law and/or in
equity.

 

(c)           In the event Tenant is awarded a money judgment against Landlord,
Tenant’s sole recourse for satisfaction of such judgment shall be limited to
execution against the Property or attachment upon any rent, sale, financing,
insurance, condemnation or other proceeds relating to the Property receivable by
Landlord from and after Landlord’s receipt of notice of default specifying the
default upon which Tenant ultimately obtains judgment.

 

--------------------------------------------------------------------------------


 

ARTICLE 13

 

NO WAIVER

 

Section 13.1. No receipt of moneys by Landlord from Tenant after the termination
or cancellation of this Lease shall reinstate, continue or extend the Term, or
affect any notice heretofore given to Tenant, or operate as a waiver of the
right of Landlord to enforce the payment of Fixed Rent or Additional Rent then
due, or thereafter fall­ing due, or operate as a waiver of the right of Landlord
to recover possession of the Property by proper suit, action, proceeding or
remedy; it being agreed that, after the service of notice to terminate or cancel
this Lease, or the commencement of suit, action or summary proceedings, or any
other remedy, or after a final order or judgment for the possession of the
Property, Landlord may demand, receive and collect any moneys due, or thereafter
falling due, without, in any manner whatsoever, affecting such notice,
proceeding, suit, action, order or judgment; and any and all such moneys
collected shall be deemed to be payments on account of the use and occupation of
the Property or, at the election of Landlord, on account of Tenant’s liability
hereunder.

 

Section 13.2. The failure of Landlord or Tenant to enforce any agreement,
condition, covenant or term, by reason of its breach by Tenant or Landlord, as
the case may be, shall not be deemed to void, waive or affect the right of
Landlord or Tenant to enforce the same agreement, condition, covenant or term on
the occasion of a subsequent default or breach.

 

Section 13.3. The specific remedies to which Landlord may resort under the terms
of this Lease are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which Landlord may be law­fully entitled in case
of any breach or threatened breach by Tenant of any of the terms, covenants and
conditions of this Lease.  Unless otherwise agreed in writing by Landlord, the
failure of Landlord or Tenant to insist in any one or more cases upon the strict
performance of any of the terms, covenants and conditions of this Lease, or to
exercise any right or remedy herein contained, shall not be construed as a
waiver or relinquishment for the future performance of such terms, covenants and
conditions.  The receipt by Landlord, or payment by Tenant, of Rent with
knowledge of the breach of any of such terms, covenants and conditions shall not
be deemed a waiver of such breach.  The acceptance of any check or payment
bearing or accompanied by any endorsement, legend or statements shall not, of
itself, constitute any change in or termination of this Lease.  No surrender of
the Property by Tenant (prior to any termina­tion of this Lease) shall be valid
unless consented to in writing by Landlord. In addition to the other remedies in
this Lease provided, Landlord or Tenant shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation or any of the
terms, covenants and conditions of this Lease or to a decree compelling
performance of any of such terms, covenants and conditions.

 

ARTICLE 14

 

ESTOPPEL CERTIFICATE

 

Section 14.1. Each party agrees that it shall, at any time and from time to time
in connection with the financing or sale of the Property and otherwise not more
frequently than

 

--------------------------------------------------------------------------------


 

three (3) times per calendar year, upon not less than ten (10) Business Days
prior notice by the requesting party execute, acknowledge and deliver to the
requesting party or any other party specified by the requesting party a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been any modifications, that the Lease is in full
force and effect as modified and stating the modifications), the dates to which
the Fixed Rent and Additional Rent have been paid, and stating whether or not
the requesting party is in default in keeping, observing or performing any term,
covenant, agreement, provision, condition or limitation contained in this Lease
and, if in default, specifying each such default, the Commencement Date, the
Rent Commencement Date and Expiration Date for the current Term, and any other
matters reasonably requested by the requesting party; it being intended that any
such statement delivered pursuant to this Article 14 may be relied upon by the
requesting party or any prospective purchaser of the Property or any Mortgagee
thereof or any assignee of any Mortgage upon the Property.

 

ARTICLE 15

 

QUIET ENJOYMENT

 

Section 15.1. Tenant, upon payment of the Rents herein reserved and upon the due
performance and observance of all the covenants, conditions and agreements
herein contained on Tenant’s part to be performed and observed, shall and may at
all times during the Term peaceably and quietly have, hold and enjoy the
Property without any manner of suit, trouble or hindrance of and from any person
claiming by, through or under Landlord, subject, neverthe­less, to the terms and
provisions of this Lease.  No failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Lease or to
abate, reduce or make a deduction from or offset against the Fixed Rent or any
Additional Rent, or to fail to perform any other obligation of Tenant hereunder.

 

ARTICLE 16

 

SURRENDER

 

Section 16.1. Tenant shall, on the last day of the Term, or upon the sooner
termination of the Term, quit and surrender to Landlord the Property vacant,
free of all equipment, furniture and other movable personal property of Tenant,
and in good order and condition, reasonable wear and tear and damage due to
casualty (subject to the provisions of Article 7) or condemnation (subject to
the provisions of Article 8) excepted, and Tenant shall remove or demolish all
of the fixtures, structures and other improvements which Landlord shall have
elected to cause Tenant to remove pursuant to and in accordance with Section 5.8
hereof. Tenant’s obligation to observe and perform this covenant shall survive
the expiration or earlier termination of the Term.

 

Section 16.2. Upon the expiration of the Term, all Fixed Rent and Additional
Rent and other items payable by Tenant under this Lease shall be apportioned to
the date of termination.

 

--------------------------------------------------------------------------------


 

Section 16.3. Tenant acknowledges that possession of the Property must be
surrendered to Landlord at the expi­ration or sooner termination of the Term of
this Lease.  Tenant agrees to indemnify Landlord against and save Landlord
harmless from all costs, claims, loss or liability resulting from the failure or
delay by Tenant in so surrendering the Property, including, without limitation,
any claims made by any succeeding tenant founded on such failure or delay.  The
parties recognize and agree that the damage to Landlord resulting from any
failure by Tenant to timely surrender possession of the Property as aforesaid
will be extremely substantial, will exceed the amount of the Fixed Rent and
Additional Rent theretofore payable here­under, and will be impossible to
accurately measure.  Tenant therefore agrees that if possession of the Property
is not surrendered to Landlord upon the expiration or sooner termination of the
Term of this Lease, then Tenant shall pay to Landlord, as liquidated damages for
each month and for each portion of any month during which Tenant holds over in
the Property after the expiration or sooner termination of the Term of this
Lease, in addition to any sums payable pursuant to the foregoing indemnity, one
hundred fifty percent (150%) of the Fixed Rent and Addi­tional Rent which was
payable under this Lease with respect to the last month of the Term hereof. 
Nothing herein contained shall be deemed to permit Tenant to retain posses­sion
of the Property after the expiration or sooner termina­tion of the Term of this
Lease.  If Tenant holds over in possession after the expiration or termination
of the Term of the Lease, such holding over shall not be deemed to extend the
Term or renew this Lease, but the tenancy there­after shall continue as a
tenancy from month to month upon the terms and conditions of this Lease at the
Fixed Rent and Additional Rent as herein increased.  Tenant hereby knowingly and
voluntarily waives the benefit of any law or statute or equitable right in
effect in the state where the Property is located which would contravene or
limit the provisions set forth in this Section 16.3. This provision shall
survive the expiration or earlier termina­tion of this Lease.

 

ARTICLE 17

 

ACCESS

 

Section 17.1. Landlord shall at all times during the Term have the right and
privilege to enter the Property at reasonable times during business hours upon
reasonable advance notice which shall not unreasonably interfere with normal
operations of the Property for the purpose of inspecting the same or for the
purpose of showing the same to prospective purchasers or Mortgagees thereof. 
Landlord shall also have the right and privilege at all times during the Term to
post notices of non-responsibility for Work performed by or on behalf of Tenant
and, during the last one (1) year of the Term, Landlord shall have the right and
privilege (a) to display the customary “For Sale” sign on the Building and (b)
following reasonable notice from Landlord and so long as such entry does not
unduly interfere with Tenant’s normal business operations, to enter the Property
at reasonable times during business hours for the purpose of exhibiting the same
to prospective new tenants and to display the customary “To Let” signs on the
Building.

 

Section 17.2. Landlord shall at all times during the Term have the right to
enter the Property or any part thereof, following reasonable notice from
Landlord (except in the event

 

--------------------------------------------------------------------------------


 

of an emergency) and so long as Landlord uses its reasonable best efforts to not
unduly interfere with Tenant’s normal business operations, for the purpose of
making such repairs or Alterations therein as Landlord deems necessary or
advisable, but such right of access shall not be construed as obligating
Landlord to make any repairs to or replacements to the Property or as obligating
Landlord to make any inspection or examination of the Building.

 

ARTICLE 18

 

ENVIRONMENTAL MATTERS

 

Section 18.1. Landlord has caused to be performed a Phase I Environmental Site
Assessment dated November 25, 2003, prepared by National Assessment Corporation
(the “Report”).  Tenant represents and warrants to Landlord that Tenant has
conducted an appropriate inquiry and that, to Tenant’s Knowledge, and except as
set forth in the Report, no Hazardous Substance (as defined below) has been
used, generated, manufactured, produced, stored, released, discharged or
disposed of on, under, from or about the Property and that no Hazardous
Substance is located on or below the Property, except for quantities of
Hazardous Substances utilized in the construction of the Building or customarily
employed in the ordinary course of businesses similar to Tenant (“De Minimis
Hazardous Substances”) provided such Hazardous Substances are used and
maintained in accordance with Environmental Laws (as defined below) (e.g. the
use of solvents and fungicides in cleaning the Property, the use of pesticides
in rendering the Property free of vermin and insects or the use of herbicides in
maintaining the landscaping of the Property).  Tenant will not use, generate,
manufacture, produce, store, release, discharge or dispose of on, under, from or
about the Property or transport to or from the Property any Hazardous Substance,
except in accordance with Environmental Laws, and will use its best efforts not
to allow or suffer any other person or entity to do so.

 

Section 18.2. Tenant shall keep and maintain the Property in compliance with,
and shall not use, cause, permit or suffer the Property to be in violation of
any Environmental Law.

 

Section 18.3. Tenant represents and warrants to Landlord that Tenant has not
received any notice of a violation of any Environmental Law, nor incurred any
previous liability therefor with respect to the Property.  Tenant shall give
prompt written notice to Landlord of:

 

(i)            Tenant’s logs maintained in the ordinary course of its business
which document any use, generation, manufacture, production, storage, release,
discharge or disposal of any Hazardous Substance on, under, from or about the
Property or the migration thereof to or from other property, including
specifically those Hazardous Substances used in Tenant’s business
notwithstanding the fact that such Hazardous Substances are used in compliance
with Environmental Laws, provided that such logs shall only be produced upon
Landlord’s written request therefore and no more frequently than quarterly;

 

(ii)           Tenant’s receipt of notice of the commencement, institution or
threat of any proceeding, inquiry or action by or notice from any local, state
or federal governmental

 

--------------------------------------------------------------------------------


 

authority with respect to the use or presence of any Hazardous Substance on the
Property or the migration thereof from or to other property;

 

(iii)          Tenant’s actual knowledge of all claims made or threatened by any
third party against Tenant or the Property relating to any damage, contribution,
cost recovery, compensation, loss or injury resulting from any Hazardous
Substance;

 

(iv)          Tenant’s actual knowledge of any occurrence or condition on any
real property adjoining or in the vicinity of the Property that could cause the
Property or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Property under any Environmental Law,
or any regu­lation adopted in accordance therewith, or to be otherwise subject
to any restrictions on the ownership, occupancy, transferability or use of the
Property under any Environmental Law; and

 

(v)           Tenant’s actual knowledge of any incurrence of expense by any
governmental authority or others in con­nection with the assessment, containment
or removal of any Hazardous Substance located on, under, from or about the
Property or any property adjoining or in the vicinity of the Property.

 

Section 18.4. Landlord shall have the right, but not the obligation, to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated with respect to the Property in connection with any Environmental Law
and have its attorneys’ fees and disbursements in connection therewith paid by
Tenant or be defended by Tenant from and against any such proceedings or actions
with counsel chosen by Landlord (provided that Landlord and Tenant shall
attempt, in good faith, to agree on one counsel to represent both Landlord and
Tenant, if in Landlord’s good faith determination such joint representation is
feasible or appropriate under the circumstances), and shall have the right to
make inquiry of and disclose all information to appropriate governmental
authorities when advised by counsel that such disclosure may be required under
applicable law.

 

Section 18.5. Without Landlord’s prior written consent, which consent shall not
be unreasonably withheld or delayed, Tenant shall not take any remedial action,
other than pursuant to the plan developed in accordance with Sec­tion 18.7, in
response to the presence of any Hazardous Sub­stance on, under, from or about
the Property, nor enter into any settlement, consent or compromise which might,
in Land­lord’s judgment, impair the value of Landlord’s interest in the Property
under this Lease; provided, however, that Landlord’s prior consent shall not be
neces­sary if the presence of Hazardous Substance on, under, from or about the
Property either poses an immediate threat to the health, safety or welfare of
any individual or is of such a nature that an immediate remedial response is
neces­sary and it is not practical or possible to obtain Land­lord’s consent
before taking such action.  In such event Tenant shall notify Landlord as soon
as practicable of any action so taken. Landlord agrees not to withhold its
con­sent, where such consent is required hereunder, if either (a) a particular
remedial action is ordered by a court or any agency of competent jurisdiction,
or (b) Tenant establishes to the reasonable satisfaction of Landlord that there
is no reasonable alternative to such remedial action which would result in less
impairment of Landlord’s security hereunder.

 

--------------------------------------------------------------------------------


 

Section 18.6. Tenant shall protect, indemnify and hold harmless the Indemnified
Parties from and against any and all claims, losses, dam­ages, costs, expenses,
liabilities, fines, penalties, charges, administrative and judicial proceedings
and orders, judg­ments, remedial action requirements, enforcement actions of any
kind (including, without limitation, attorneys’ fees and disbursements) directly
or indirectly arising out of or attributable to, in whole or in part, the breach
of any of the covenants, representations and warranties of this Article 18 or
the use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal, or presence of a Hazardous Substance on, under,
from or about the Property, or any other activity carried on or undertaken on or
off the Property, whether prior to or during the Term and whether by Tenant or
any predecessor in title or any employees, agents, contractors or subcontractors
of Tenant or any predecessor in title, or any third persons at any time
occupying or present on the Property, in connection with the handling,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any Hazardous Substance at any time located or present on, under, from or about
the Property, including, without limitation: (a) the costs of any required or
necessary repair, cleanup or detoxification of the Property and the preparation
and implementation of any closure, remedial or other required plans including,
without limitation, (i) the costs of removal or remedial action incurred by the
United States Government or the state in which the Property is located, or
response costs incurred by any other person, or damages from injury to,
destruction of, or loss of natural resources, including the costs of assessing
such injury, destruction on loss, incurred pursuant to any Environmental Law;
(ii) the clean-up costs, fines, damages or penalties incurred pursuant to the
provisions of applicable state law; and (iii) the cost and expenses of
abatement, correction or clean-up, fines, damages, response costs or penalties
which arise from the provisions of any other statute, state or federal; and (b)
liability for personal injury or property damage, including damages assessed for
the maintenance of the public or private nuisance, response costs or for the
carrying on of an abnormally dangerous activity.

 

The foregoing indemnity shall further apply to any residual contamination on,
under, from or about the Property, or affecting any natural resources arising in
connection with the use, generation, manufacturing, product­ion, handling,
storage, transport, discharge or disposal of any such Hazardous Substance, and
irrespective or whether any of such activities were or will be undertaken in
accordance with Environmental Law or other applicable laws, regulations, codes
and ordinances.  This indemnity is intended to be operable under 42 U.S.C.
Section 9607(e)(1), and any successor section thereof and shall survive the
expiration or earlier termination of this Lease and any transfer of all or a
portion of the Property by Tenant.

 

The foregoing indemnity shall in no manner be construed to limit or adversely
affect Landlord’s rights under this Article 18, including, without limitation,
Landlord’s rights to approve any Remedial Work (as defined below) or the
contractors and consulting engineers retained in connection therewith.

 

Section 18.7. In the event that any investiga­tion, site monitoring,
containment, cleanup, removal, restoration or other remedial Work of any kind or
nature (the “Remedial Work”) is required by any applicable local, state or
federal law or regulation, any judicial order, or by any governmental entity or
person because of, or in connection with, the current or future

 

--------------------------------------------------------------------------------


 

presence, suspected presence, release or suspected release of a Hazardous
Substance in or into the air, soil, groundwater, surface water or soil vapor at,
on, about, under or within the Property (or any portion thereof), Tenant shall
promptly, but in no event later than forty five (45) days after written demand
for performance thereof by Landlord (or such shorter period of time as may be
required under any applicable law, regulation, order or agreement), commence to
perform, or cause to be commenced, and thereafter diligently prosecute to
completion within such period of time as may be required under any applicable
law, regulation, order or agreement, all such Remedial Work at Tenant’s sole
expense in accordance with the requirements of any applicable governmental
authority or Environmental Law.  All Remedial Work shall be performed by one or
more contractors, approved in advance in writing by Landlord, and under the
supervision of a consulting engineer approved in advance in writing by Landlord,
which approvals shall not be unreasonably withheld.  All costs and expenses of
such Remedial Work shall be paid by Tenant, including, without limitation, the
charges of such contractor(s) and/or the consulting engineer, and Landlord’s
reasonable attorneys’ fees and disbursements incurred in connection with
moni­toring or review of such Remedial Work.  In the event Tenant shall fail to
timely commence, or cause to be commenced, or fail to complete the Remedial Work
within the time required above, Landlord may, but shall not be required to,
cause such Remedial Work to be performed and all costs and expenses thereof, or
incurred in connection therewith shall be Additional Rent.

 

Section 18.8. Upon the reasonable belief that an Environmental Law has been
violated, Landlord shall have the right to engage or cause Tenant to engage,
each at Tenant’s sole cost and expense, an environmental consultant acceptable
to both Landlord and Tenant, to review compliance by Tenant with all applicable
Environmental Laws and Requirements and standards existing at such time with
respect to the practice relating to contamination or hazardous waste methods,
conditions and procedures and Tenant’s development of a plan to identify,
contain and remediate problems caused by such Hazardous Substances.  In the
event that Landlord reasonably believes that there has been a violation or
threatened violation by Tenant of any Environmental Law or a violation or
threatened violation by Tenant of any covenant under this Article 18, Landlord
is authorized, but not obligated, by itself, its agents, employees or workmen to
enter at any reasonable time upon any part of the Property for the purposes of
inspecting the same for Hazardous Substances and Tenant’s compliance with this
Article 18, and such inspections may include, without limitation, soil borings. 
Tenant agrees to pay to Landlord, upon Landlord’s demand, all expenses, costs or
other amounts incurred by Landlord in performing any inspection for the purposes
set forth in this Section 18.8.

 

Section 18.9. All costs and expenses incurred by Landlord under this Article 18
shall be immediately due and payable as Additional Rent upon demand and shall
bear interest at the Default Rate from the date of notice of such payment by
Landlord and the expiration of any grace period provided herein until repaid.

 

Section 18.10. “Environmental Laws” shall mean any federal, state or local law,
statute, ordinance or regulation pertaining to health, workplace health and
safety, hazard­ous waste or the environmental conditions on, under, from or
about the Property, including, without limitation, the laws listed in the
definition of Hazardous Substances below.

 

--------------------------------------------------------------------------------


 

Section 18.11. “Hazardous Substances” shall mean any element, asbestos,
compound, chemical mixture, contaminant, pollutant, infectious substance,
material, waste or other substance which is defined, determined or identified as
a “hazardous substance”, “hazardous waste” or “hazardous material” under any
federal, state or local statute, regulation or ordinance applicable to any real
property or the Property, as well as any amendments and successors to such
statutes and regulations, as may be enacted and promulgated from time to time,
including, without limitation, the following: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C. § 9601 et
seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et. seq.); (iii) the Hazardous Materials Transportation Act (49 U.S.C. § 1801
et. seq.); (iv) the Toxic Substances Control Act (15 U.S.C. § 2601 et. seq.);
(v) the Clean Water Act (33 U.S.C. § 1251 et. seq.); (vi) the Clean Air Act (42
U.S.C. § 7401 et. seq.); (vii) the Safe Drinking Water Act (21 U.S.C. § 349; 42
U.S.C. § 201 and § 300f et. seq.); (viii) the National Environmental Policy Act
of 1969 (42 U.S.C. § 3421); (ix) the Superfund Amendment and Reauthorization Act
of 1986 (codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and
42 U.S.C.); and (x) Title III of the Superfund Amendment and Reauthorization Act
(40 U.S.C. 1101 et. seq.).  Hazardous Substances shall also be deemed to include
any and all biohazardous wastes, substances and materials which are, or in the
future become, regulated under applicable Environmental Laws for the protection
of health or the environment or which are classified as hazardous or toxic
substances, materials, wastes, pollutants or contaminants, including without
limitation radioactive materials and waste, any medical waste including without
limitations any blood containing or blood tainted items or materials, animal
remains or waste and materials that threaten human health, ecology or the
environment.

 

Section 18.12. All representations and warranties contained in this Article 18
shall supersede any previous disclosures, written or oral, made by Tenant or its
agents to Landlord with respect to the Property.  Landlord and any Mortgagee
shall be entitled to rely on the representations and warranties contained herein
in pursuit of its rights and remedies for a breach thereof without regard to any
such previous disclosures.

 

Section 18.13.  As used in this Article 18, the term to “Tenant’s Knowledge”
shall mean the actual and constructive knowledge of the officers, directors and
senior management of Tenant as well as all employees having responsibility for
the management of the Property and compliance with Environmental Laws.

 

Section 18.14. All representations, warranties, covenants and indemnities of
Tenant in this Article 18 shall continue to be binding upon Tenant, and its
successors and assigns, after the expiration or earlier termination of this
Lease.

 

--------------------------------------------------------------------------------


 

ARTICLE 19

 

FINANCIAL STATEMENTS

 

Section 19.1.  Tenant shall make available to Landlord not later than one
hundred (100) days after the end of its fiscal year, an audited balance sheet of
Tenant as at the close of such year, together with the related statements of
profit and loss and changes in financial position for such period, setting forth
in each case, in comparative form, the corresponding figures for the preceding
fiscal year, audited and certified by an indepen­dent certified public
accounting firm of recognized standing.  In addition, upon request from
Landlord, within one hundred (100) days after the end of each of the first three
(3) quarters of each of its respective fiscal years, the Tenant shall furnish an
unaudited balance sheet as at the close of such quarter, together with the
related unaudited statement of profit and loss and changes in financial
position, all certified by a treasurer or comptroller of the Tenant.  All
financial statements furnished by Tenant to Landlord hereunder shall be prepared
in accordance with generally accepted accounting principles consistently
applied.

 

Section 19.2.  Notwithstanding the provisions of Section 19.1, so long as Tenant
is a public company and its current financial statements are publicly available
through the Securities and Exchange Commission, Tenant will not be obligated to
separately and directly provide its financial statements to Landlord or
otherwise comply with the requirements of Section 19.1.

 

ARTICLE 20

 

MISCELLANEOUS PROVISIONS

 

Section 20.1. It is mutually agreed by and between Landlord and Tenant that the
respective parties shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Property, and/or any claim of injury or
damage excluding any claim for personal injury or property damage.

 

Section 20.2. Upon Landlord’s prior written approval, Tenant may place such
signs on the Property as Tenant deems appropriate to indicate the nature of the
business of Tenant and such parties. The signs shall be lawful under applicable
sign codes and subdivision covenants and Tenant shall obtain all appropriate
licenses and approvals in connection with such signs.  Signs existing on the
Commencement Date shall be deemed approved by Landlord provided such signs
comply with all applicable sign codes and laws.

 

Section 20.3. (a) The term “Landlord” as used herein shall mean only the owner
for the time being of the Property, so that in the event of any sale, transfer
or conveyance of the Property, Landlord shall be and hereby is entirely freed
and relieved of all agreements, covenants and obligations of Landlord thereafter
accruing hereunder, and it shall be deemed and construed without further
agreement between the parties or their successors in interest or between the
parties and the purchaser, transferee or grantee at any such sale, transfer or
conveyance that such purchaser, transferee or grantee has assumed and agreed to
carry out any and all agreements, covenants and obligations of Landlord
hereunder.

 

--------------------------------------------------------------------------------


 

(b)           The term “Tenant” as used herein shall mean the tenant named
herein, and from and after any valid assignment or transfer in whole of said
Tenant’s interest under this Lease pursuant to the provisions of Article 9,
shall mean only the assignee or transferee thereof; but the foregoing shall not
release the assignor or transferor from liability under this Lease.

 

(c)           The words “enter”, “re-enter”, “entry” and “re-entry” as used in
this Lease shall not be restricted to their technical legal meaning.

 

(d)           The use herein of the neuter pronoun in any reference to Landlord
or Tenant shall be deemed to include any individual Landlord or Tenant, and the
use herein of the words “successor and assigns” or “successors or assigns” of
Landlord or Tenant shall be deemed to include the heirs, executors,
administrators, representatives and assigns of any individual Landlord or
Tenant.

 

Section 20.4. The headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
this Lease.

 

Section 20.5. This Lease shall be governed by and construed in accordance with
the substantive laws of the State of California.  Under no circumstances
whatsoever shall this Lease be construed as creating either a partnership, an
agency or an employment relationship between the parties hereto.

 

Section 20.6. This Lease contains the entire agreement between the parties with
respect to the leasing of the Property and may not be extended, re­newed,
terminated or otherwise modified in any manner except by an instrument in
writing executed by the party against whom enforcement of any such modification
is sought.  All prior understandings and agreements between the parties and all
prior working drafts of this Lease are merged in this Lease, which alone
expresses the agreement of the parties. The parties agree that no inferences
shall be drawn from matters deleted from any working drafts of this Lease.

 

Section 20.7. The agreements, terms, covenants and conditions herein shall bind
and inure to the benefit of Landlord and Tenant and their respective heirs,
personal representatives, successors and, except as is otherwise provided
herein, their assigns.

 

Section 20.8. Notice whenever provided for herein shall be in writing and shall
be given either by personal delivery, overnight express mail or by certified or
registered mail, return receipt requested, to Landlord and Tenant at the
addresses hereinabove set forth in Article A, Section 5 or to such other persons
or at such other addresses as may be designated from time to time by written
notice from either party to the other. Notices shall be deemed given (i) when
delivered personally if delivered on a business day (or if the same is not a
business day, then the next business day after delivery), (ii) three (3)
business days after being sent by United States mail, registered or certified
mail, postage prepaid, return receipt requested or (iii) if delivery is made by
Federal Express or a similar, nationally recognized overnight courier service
for 10:00

 

--------------------------------------------------------------------------------


 

a.m. delivery, then on the date of delivery (or if the same is not a business
day, then the next business day after delivery), if properly sent and addressed
in accordance with the terms of this Section 20.8.

 

Section 20.9. If any provision of this Lease shall be invalid or unenforceable,
the remainder of the provisions of this Lease shall not be affected thereby and
each and every provision of this Lease shall be enforceable to the fullest
extent permitted by law.

 

Section 20.10. Tenant represents and warrants to Landlord that Tenant has not
dealt with any real estate broker in connection with this Lease and that the
only advisor that it has used in this transaction is CRESA Partners, whose fee
shall be paid by Tenant pursuant to a separate written agreement.  Tenant agrees
to indemnify the Landlord and save the Landlord harmless from any and all claims
for brokerage commissions by any person, firm, corporation or other entity
claiming to have brought about this Lease transaction as a result of Tenant’s
actions. Landlord represents and warrants to Tenant that Landlord has not dealt
with any real estate broker in connection with this transaction.  Landlord
agrees to indemnify and hold Tenant harmless from any and all claims for
brokerage commissions by any person, firm, corporation or other entity claiming
to have brought about this Lease transaction as a result of Landlord’s actions..
The provisions of this Section 20.10 shall survive the expiration or earlier
termination of this Lease.

 

Section 20.11. The parties took equal part in drafting this Lease and no rule of
construction that would cause any of the terms hereof to be construed against
the drafter shall be applicable to the interpretation of this Lease.

 

Section 20.12. Upon the occurrence and during the continuance of an Event of
Default, Tenant shall and hereby does appoint Landlord the attorney-in-fact of
Tenant, irrevocably, to execute and deliver any documents provided for in
Section 14.1 and/or Section 22.1 for and in the name of Tenant, such power,
being coupled with an interest, being irrevocable.

 

Section 20.13. TIME IS STRICTLY OF THE ESSENCE with respect to each and every
term and provision of this Lease.

 

Section 20.14. Tenant represents and warrants to Landlord that:  (a) Tenant is a
corporation duly formed, validly existing and in good standing under the laws of
the State of California, (b) the persons executing this Lease and the other
documents executed herewith on behalf of Tenant are duly appointed and
authorized by Tenant to execute such documents, (c) this Lease and the other
documents which will be delivered and executed by Tenant will, when delivered,
have been duly authorized and executed by Tenant and will constitute the legal,
valid and binding obligations of Tenant, enforceable against Tenant in
accordance with their terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws affecting the rights of creditors,
generally, (d) Tenant has full power and authority to execute, deliver and
perform its obligations under this Lease and the other documents which are
executed and delivered by Tenant and to carry on its business as presently
conducted, (e) Tenant has obtained

 

--------------------------------------------------------------------------------


 

all necessary permits, licenses, entitlements and/or approvals required to
comply with the provisions of this Lease and the other documents which are
executed and delivered by Tenant, and  (f)  the execution, delivery and
performance of this Lease and the other documents executed and delivered
herewith do not violate any provisions of any agreement or document to which
Tenant is a party or by which Tenant is bound, or of any order or regulation of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Tenant.

 

Section 20.15.  As used herein, the term “to Tenant’s Knowledge” shall mean the
actual and constructive knowledge, after due investigation and inquiry, of
Tenant’s officers, directors and senior management as well as all members of
Tenant’s Corporate Real Estate Department.

 

Section 20.16.  Notwithstanding anything to the contrary provided in this Lease,
in any instance where the consent of Mortgagee is required, Landlord shall not
be required to give its consent unless the Mortgagee has given its consent.

 

ARTICLE 21

 

SECURITY DEPOSIT

 

Section 21.1.  On or before the Rent Commencement Date, Tenant shall deliver to
Landlord the Letter of Credit (as hereafter defined) in the amount of Nine
Million Dollars ($9,000,000.00) as security for the full performance by Tenant
of all the Provisions to be performed by Tenant (the “Security Deposit”).

 

Section 21.2.  Upon the occurrence of an Event of Default by Tenant, Landlord
may disburse funds from the Security Deposit.

 

Section 21.3  Tenant shall deliver an irrevocable letter of credit, in a form
approved by Landlord, issued by a bank whose long term debt obligation rating of
AA- or better (or its equivalent) by Standard & Poors Rating Group (“S&P”) and
otherwise reasonably acceptable to Landlord in the amount of $9,000,000.00 (the
“Letter of Credit”) to Landlord.  Notwithstanding the foregoing, Tenant shall
have the right to use Union Bank of California as the issuing bank so long as
its long term debt obligations are rated A- or better by S&P.   The Letter of
Credit shall be in favor of Landlord and shall be available for immediate
drawdown by sight drafts at offices of the issuing bank in New York City, New
York or Los Angeles, California and without condition, except that Landlord must
deliver to the issuing bank a written certificate, certifying that an Event of
Default has occurred and is continuing under this Lease.  Drafts drawn under and
in compliance with the terms of the Letter of Credit shall be duly honored on
due presentation to the issuing bank.  The Letter of Credit shall have a term of
at least one year.  In the event that Tenant fails to deliver an amendment to
the Letter of Credit or a replacement Letter of Credit by a date which is at
least twenty (20) days from its scheduled expiration, which amendment or
replacement extends the term of the Letter of Credit for at least one year,
Landlord shall cause the Letter of Credit to be drawn and the proceeds shall be
held as the Security Deposit in accordance with this Section 21.

 

--------------------------------------------------------------------------------


 

Section 21.4.   Upon written demand by Tenant to Landlord, Landlord shall return
the Letter of Credit, upon presentation to Landlord of evidence that:  (a) the
senior unsecured debt of Tenant receives a rating of BBB- or better from
Standard & Poor’s Rating Group and Baa3 from Moody’s Inc.; or (b) this Lease has
terminated or the Expiration Date has occurred and there are no outstanding
claims under the Lease by Landlord against Tenant.

 

Section 21.5.  (a) In the event of a sale or other conveyance of the Property by
Landlord, Landlord shall assign all its rights in the Security Deposit to the
successor owner and Landlord shall thereupon have no further liability relating
to the Security Deposit. Landlord and Tenant shall take such action as is
reasonably necessary to cause the successor owner to be substituted for Landlord
as beneficiary of the Letter of Credit and if such substitution is not made,
Tenant shall cause a substitute Letter of Credit to be issued showing the
successor owner as the beneficiary.

 

(b)           Landlord shall also have the right to pledge and/or assign the
Security Deposit to a Mortgagee, including the right to assign the proceeds of
the Letter of Credit to a Mortgagee and to transfer custody of the Letter of
Credit to a Mortgagee and/or require that the issuing bank amend or re-issue the
Letter of Credit to name the Mortgagee as beneficiary.  Tenant shall fully and
promptly cooperate with all such requests by Landlord.

 

Section 21.6  In the event that at any time during the term of this Lease (a)
the issuing bank no longer has a long term debt obligation rating of AA- or
better (or its equivalent) by S&P, or in the case of Union Bank of California,
no longer has a long term debt obligation of A- or better by S&P or (b) the
issuing bank files for protection under any chapter of the United States
Bankruptcy Code or the bankruptcy code of the state or country of its formation
or is seize by the appropriate regulatory authorities of the State of New York,
the United States or the state or nation of its formation and a s a result
thereof is incapable of, unable to, or prohibited from honoring the then
existing Letter of Credit (hereinafter referred to as the “Existing L/C”) in
accordance with the terms thereof, then, upon the happening of either of the
foregoing, Landlord may send written notice to Tenant (hereinafter referred to
as the “Replacement Notice”) requiring Tenant within thirty (30) days to replace
the Existing L/C with a new letter of credit (hereinafter referred to as the
“Replacement L/C”) from an issuing bank meeting the qualifications described in
Section 21.3.  Upon receipt of a Replacement L/C meeting the qualifications of
Section 21.3, Landlord shall forthwith return the Existing L/C to Tenant.  In
the event that either Tenant fails to deliver a Replacement L/C or the
Replacement L/C fails to meet the requirements for an Existing L/C, the Existing
L/C may be presented for payment by Landlord and the proceeds thereof shall be
held by Landlord in accordance with Section 21.1 subject, however, to Tenant’s
right, at any time thereafter prior to a Tenant’s default hereunder, to replace
such cash security with a new letter of credit meeting the qualifications set
forth in Section 21.3.  Tenant shall have the right from time to time and at any
time to substitute the Existing L/C with a Letter of Credit meeting the
qualifications set forth in Section 21.3.

 

Section 21.7.  Provided Tenant is not in default under this Lease, which default
continues after any notice required under this Lease and the expiration of any
applicable cure

 

--------------------------------------------------------------------------------


 

period, on the first anniversary of the Rent Commencement Date, and each year
thereafter, Landlord will, upon written request of Tenant, exchange the then
existing Letter of Credit for a new Letter of Credit which shall be $450,000
less than the Letter of Credit, for the preceding Lease Year.

 

ARTICLE 22

 

MEMORANDUM OF LEASE

 

Section 22.1.  Landlord or Tenant shall have the right at any time to record a
memorandum of lease in the form attached hereto as Exhibit “C” with the Recorder
of Deeds in and for the County in which the Property is located, in which case
the other party shall promptly execute and deliver such memorandum to the
requesting party.  Tenant hereby agrees that, in the event a memorandum of lease
is recorded, on or prior to the Expiration Date (or earlier termination of this
Lease) Tenant shall execute and deliver to Landlord a termination of such
memorandum of lease in such form as is required to record and discharge such
memorandum of lease from record.

 

ARTICLE 23

 

INITIAL IMPROVEMENTS

 

Section 23.1.  Tenant agrees to cause the construction of the Initial
Improvements in accordance with that certain Construction Funding Agreement
dated even date herewith (the “Construction Funding Agreement”) between Landlord
and Tenant.  The parties acknowledge that in the event of any breach of any
term, condition or undertaking of Landlord under the Construction Funding
Agreement, Tenant’s remedies shall be limited to those set forth in the
Construction Funding Agreement and in no event shall Tenant have the right to
offset, reduce or abate Fixed Rent or Additional Rent otherwise due pursuant to
this Lease.  The parties further agree that any default by Tenant under the
Construction Funding Agreement which remains uncured after the giving of any
required notice and the expiration of any applicable cure period shall
constitute a default under this Lease.

 

Section 23.2.  (a)  Subject to Unavoidable Delays, Tenant shall cause Contractor
(as defined in the Construction Funding Agreement) to diligently proceed with
the construction of the Property in accordance with the terms of the GMP
Contract (as defined in the Construction Funding Agreement).  Tenant shall
commence Tenant’s Initial Alterations (as defined below) to, and the
installation of Tenant’s Personal Property on, the Property on or before August
4, 2004.

 

(b)  The “Substantial Completion Date” shall be the date after issuance of the
Completion Certificate (as defined in the Construction Funding Agreement) which
is the first to occur of (i) the issuance of a Certificate of Occupancy
(temporary or Permanent) from the applicable building department, permitting
Tenant to immediately occupy

 

--------------------------------------------------------------------------------


 

the Building for Tenant’s intended purpose, but not including completion or
correction of all normal “punch list” items; or (ii) Tenant’s conduct of normal
business operations at the Building.

 

(c)  Tenant shall notify Landlord in writing approximately ten (10) days before
the estimated Substantial Completion Date.  Within five (5) days of the
anticipated Substantial Completion Date, Landlord, and Tenant shall jointly
inspect the Property and agree upon a punch list of items in accordance with the
Construction Funding Agreement needing completion or correction.  Tenant shall
use all reasonable diligent efforts to cause Contractor to complete all punch
list items within thirty (30) days after agreement upon the punch list, subject,
however, to long lead time items which must be ordered and to seasonal
requirements for any landscaping and exterior work.

 

(d)  Within five (5) days after Substantial Completion Date, Tenant shall
execute and deliver to Landlord a letter of acceptance of delivery of the
Property and confirmation of the Substantial Completion Date.  The “Acceptance
Date” shall be the Substantial Completion Date.  Except for Landlord’s
non-compliance with Laws and as otherwise specifically provided for in this
Lease, upon the Substantial Completion Date, Tenant shall have and hold the
Property as the same shall then be without any liability or obligation on the
part of Landlord for making any further alterations or improvements of any kind
in or about the Property during the Term.

 

(e)  The “Rent Commencement Date” shall be the date on which Tenant’s
obligations to pay Fixed Rent and Additional Rent shall commence which shall be
the first to occur of (a) the Acceptance Date and (b) September 1, 2004.

 

ARTICLE 24

 

TENANT’S INITIAL ALTERATIONS

 

Section 24.1.  Subject to Landlord’s right of approval as specifically set forth
herein, Tenant shall have the right, at its sole cost and expense, to install
Tenant’s Personal Property, including its machinery, equipment, fixtures
(laboratory equipment, interior partitioning, telecommunications equipment and
the like) and to stock the Building with inventory and other items of Tenant’s
Personal Property to bring the Building to operating condition (“Tenant Initial
Alterations”) according to the following.  No changes or alterations shall be
made to the Building structural members, roof or foundation.  No changes or
alterations shall be made to the Building electrical, mechanical or plumbing
systems other than connections made in the ordinary course of Tenant’s Initial
Alterations, without the prior consent in writing of the Landlord, which consent
shall not unreasonably be withheld, conditioned or delayed.

 

Section 24.2.  No less than ten (10) business days prior to the commencement of
Tenant’s Initial Alterations, Tenant agrees to submit to Landlord, for its
approval, (which approval not to be unreasonably withheld, conditioned or
delayed), copies of all proposed plans

 

--------------------------------------------------------------------------------


 

for Tenant’s Initial Alterations to be constructed by or at the direction of
Tenant.  Any proposed plans submitted to Landlord shall be deemed approved if no
disapproval as to all or any part of such plans is communicated in writing to
Tenant within seven (7) business days of Landlord’s actual receipt of such
plans.  Tenant has a continuing obligation to provide Landlord with copies of
all proposed plans for Tenant’s Initial Alterations.

 

Section 24.3.  Tenant shall be solely responsible for obtaining all permits,
variances, approvals and licenses, if any are required, of the installations and
operation of the Tenant’s Initial Alterations from the appropriate governmental
regulatory agencies; however, Landlord agrees that it shall execute for Tenant’s
benefit all instruments necessary, and to take such other actions as may be
reasonably requested by Tenant, to obtain such licenses and permits from the
applicable governmental authorities, provided Landlord incurs no costs or
liability associated therewith.  All additions and improvements made by Tenant
to the Property which cannot be removed at the time of Lease termination without
altering the internal or external structure of the Building (“Permanent
Improvements”) shall become the property of Landlord upon the termination of
this Lease without any compensation to Tenant, and shall be surrendered at such
time as a part of the Property.  The additions and improvements made by Tenant
which can be removed without altering the internal or external structure of the
Building are the “Removable Improvements”) and shall be deemed to be part of
Tenant’s Personal Property.  For tax purposes, Tenant shall be deemed the owner
of all Permanent and Removable Improvements made to the Premises by Tenant until
termination of the Lease.

 

Section 24.4.  Except for costs and expenses for any work performed by or on
behalf of Landlord which shall be the responsibility of Landlord, all costs and
expenses incurred after the Acceptance Date for work performed by or on behalf
of Tenant shall be the sole responsibility of Tenant, as is provided elsewhere
in this Lease.  In addition, Tenant shall be responsible for all costs and
expenses associated with any proposed Removable Improvements which are incurred
prior to the Lease Date, including, but not limited to, the costs of preparation
of plans, or the procurement of supplies, materials or labor.

 

Section 24.5.  Tenant shall be solely responsible for any loss, injury, or
liability to Tenant, Tenant’s employees, invitees, contractors and
subcontractors and their employees which may arise out of Tenant’s installation
of the Tenant’s Initial Alterations.  Tenant acknowledges that the Building and
related improvements are still under construction and that Landlord shall have
no responsibility or liability for the security of Tenant’s Initial Alterations
and materials stored on site.

 

Section 24.6.  If this Lease terminates for any reason other than the default of
Landlord, and except as may be specifically provided for elsewhere in this
Lease, Tenant shall have no claim against Landlord, or any other party, for
recovery or reimbursement of any costs and expenses of Tenant’s Initial
Alterations.

 

--------------------------------------------------------------------------------


 

ARTICLE 25

 

ANTENNA INSTALLATION

 

Section 25.1  Landlord grants Tenant the right to install, operate and maintain,
at Tenant’s expense and risk, a lawfully permitted antenna(e), satellite dish
and associated equipment (the “Antenna Equipment”) at a location on the Property
to be determined by Tenant and reasonably acceptable to Landlord provided the
roof warranty is not voided or impaired as a result thereof (the “Antenna
Premises”) on the following terms and conditions:

 

(a)           Tenant shall make all required conduit or cable connections
between Tenant’s equipment in the Property and the Antenna Equipment utilizing
Building services subject to approval of such connections by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed;

 

(b)           Landlord shall not erect or permit the erection of any antenna(e)
so as to interfere with the operation of any Antenna Equipment previously
erected by Tenant;

 

(c)           Tenant, its employees, agents and contractors shall, at all
reasonable times, have the unrestricted right to enter or leave the Antenna
Premises and Landlord agrees that it will not give unauthorized persons access
to Tenant’s Antenna Premises or Antenna Equipment;

 

(d)           Tenant shall obtain all necessary municipal, state and federal
permits and authorizations required to install, maintain and operate the Antenna
Equipment and pay any charges levied by government agencies which are the sole
result of Tenant having the Antenna Equipment and Tenant shall comply with any
applicable restrictive covenants.  Landlord agrees to fully cooperate with
Tenant in obtaining all such permits and authorizations, at no cost or expense
to Landlord;

 

(e)           Tenant agrees to maintain the Antenna Equipment and Antenna
Premises in a good state of repair and to save Landlord harmless from any
claims, liability or expenses resulting from the erection, maintenance,
existence or removal of the Antenna Equipment, including but not limited to, any
impairment of the roof warranty, to the extent that such loss, costs or damages
are not due, in whole or in part, to the negligence or willful misconduct of
Landlord, its agents, employees or contractors;

 

(f)            At the conclusion of the Term, unless Landlord permits otherwise,
Tenant shall remove the Antenna Equipment and surrender and restore the Antenna
Premises to Landlord in substantially as good condition as when entered, except
for loss or damages resulting from casualty, condemnation, act of God or
ordinary wear and tear; and

 

(g)           The liability insurance to be carried by Tenant pursuant to the
provisions of this Lease shall include coverage for Tenant’s activity on the
Antenna Premises.

 

--------------------------------------------------------------------------------


 

ARTICLE 26

 

LIMITATION OF LIABILIITY

 

Section 26.1.          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD HEREUNDER)
TO TENANT FOR ANY MONETARY DAMAGES OR JUDGMENT SHALL BE LIMITED TO THE INTEREST
OF LANDLORD IN THE PROPERTY (INCLUDING RENTAL INCOME AND THE PROCEEDS FROM THE
SALE OF THE PROPERTY), AND TENANT AGREES TO LOOK SOLELY TO LANDLORD’S INTEREST
IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST THE LANDLORD,
IT BEING INTENDED THAT LANDLORD SHALL NOT BE PERSONALLY LIABLE FOR ANY JUDGMENT
OR DEFICIENCY.  NOTHING HEREIN SHALL BE DEEMED TO LIMIT TENANT’S RIGHT TO SEEK
SPECIFIC PERFORMANCE OR AN INJUNCTION.

 

ARTICLE 27

 

EXPANSION PROVISIONS

 

Section 27.1.  Provided Tenant is not in default, Tenant shall have the option
(subject to the terms in this Article 27) to request that Landlord expand the
Building by construction of an addition to the Building or a new building of not
less than 75,000 square feet and not more than 275,000 square feet (the
“Expansion”), on that portion of the Land specified as Exhibit D under this
Lease (the “Expansion Area”).  Such option shall be exercised by notice from
Tenant to Landlord (the “Expansion Notice”) at least twelve (12) months prior to
the expiration of the Primary Term.

 

Section 27.2.  Tenant shall provide with the Expansion Notice:

 

(a)            Copies of the preliminary plans and specifications for the
Expansion in substantially the same form as provided in the Construction Funding
Agreement; and

 

(b)           A guaranteed maximum price contract with a contractor to construct
the Expansion for Landlord at a fixed price (the “Expansion Contract”), such
construction to be completed within fifteen (15) months after the date of the
Expansion Notice.

 

Section 27.3.  Landlord shall, within thirty (30) days after receipt of the
Expansion Notice, acknowledge its receipt of the Expansion Notice and either
advise Tenant that it does not wish to proceed with the Expansion or advise
Tenant of the following:

 

--------------------------------------------------------------------------------


 

(a)            Landlord’s approval or disapproval of the plans and specification
for the Expansion;

 

(b)           Landlord’s approval or disapproval of the Expansion Contract; and

 

(c)            Landlord’s proposal for an increase in Fixed Rent on account of
the Expansion.

 

Section 27.4.  In the event that Tenant exercises its option for the Expansion
and Landlord agrees to construct the Expansion, prior to the commencement of
construction of the Expansion, Landlord shall elect to proceed with the
Expansion utilizing one of the following structures: either (a) the parties
shall execute and deliver an amendment to this Lease in form and substance
satisfactory to both parties providing that all terms herein shall apply to the
Expansion except the Fixed Rent shall be increased by the amount mutually agreed
to by Landlord and Tenant and in the event that less than fifteen years remain
on the Primary Term and any Extension Term which has been exercised from the
substantial completion date of the Expansion (the Expansion Rent Commencement
Date”), increase the remaining term of the Lease to not less than fifteen (15)
years or (b) the Property shall be subdivided so that the Expansion Area
constitutes a legally separate lot with its own tax parcel number, the Expansion
Area shall be conveyed to an affiliate of Landlord and a separate lease shall be
executed and delivered by such affiliate as landlord and Tenant which shall be
identical to this Lease except that (i) the Fixed Rent shall be as mutually
agreed to by Landlord and Tenant, (ii) the primary term shall be for a period
commencing as of the Expansion Rent Commencement Date and continuing for the
greater of fifteen (15) years or the remaining term of this Lease, including
years remaining on the Primary Term and any Extension Term which has been
exercised; (iii) amending this Lease so that it is coterminous with the lease
for the Expansion (but in no event for a period less than fifteen (15) years
after the Expansion Rent Commencement Date); and (iv) there shall not be any
further right to expand.

 

Section 27.5.  In the event that Landlord elects not to proceed to construct the
Expansion for any reason, Tenant shall have the right to construct the Expansion
itself or through a third party, in which case:

 

(a)            the plans and specification for the Expansion shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld; provided
it shall not be deemed unreasonable for Landlord to withhold approval if (i)
such plans and specifications fail to satisfy the requirements set forth in
Article 5 for Tenant Alterations, (ii) the Expansion as built would cause the
existing Building and/or Property to violate any law, zoning requirement or
building code, or (iii) such plans and specifications would require any material
alteration of the existing Building so that the existing improvements could not
reasonably be operated as a separate facility; and

 

(b)           Landlord shall cooperate with Tenant and/or a third party in
taking such action as may be necessary to allow construction of the Expansion
and ownership of the Expansion by Tenant or a third party, including without
limitation, granting a nominal

 

--------------------------------------------------------------------------------


 

unsubordinated ground lease for the Land on which the Expansion will be
constructed, granting access and utility easements as may be necessary or
appropriate, entering into party wall and other such agreements as may be
necessary or appropriate under the circumstances and otherwise taking such steps
as may be necessary or appropriate to provide Tenant and/or a third party the
ability to finance, own and operate the Expansion as a stand alone project,
including entering into necessary and appropriate agreements with Landlord’s
lender, Tenant’s lender or such third party’s lender(s), if any; provided
however, the foregoing matters are accomplished without expense or liability to
Landlord, without encumbering Landlord’s interest in the Property (other than
the Expansion Area) and without adversely affecting the value or utility of
Landlord’s interest in the Property (other than any diminution in value on
account of granting the ground lease).

 

 

[Balance of Page Left Blank Intentionally]

 

--------------------------------------------------------------------------------


 

The parties hereto have executed this Lease as of the day and year first above
set forth.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

LEXINGTON LION CLARITA L.P.

 

 

 

 

 

 

 

 

 

By:

Lexington Lion Clarita GP LLC, its general partner

 

 

 

 

By:  Lexington/Lion Venture L.P., its sole member

 

 

 

 

 

By: Lex GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ BRENDEN P. MULLINIX

 

 

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

SPECIALTY LABORATORIES, INC.

 

 

 

 

 

 

 

 

 

By:

/S/ FRANK J. SPINA

 

 

 

 

Its:

Senior Vice President &
Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------